Dwight J. LOVING, Private
                        U.S. Army, Petitioner

                                    v.

                      UNITED STATES, Respondent

                              No. 06-8006

                        Crim. App. No. 8901123

       United States Court of Appeals for the Armed Forces

                          Argued May 16, 2006

                     Decided September 29, 2006

GIERKE, C.J., delivered the opinion of the Court, in which BAKER
and ERDMANN, JJ., joined. EFFRON, J., filed a separate opinion
concurring in part and in the result. CRAWFORD, J., filed a
dissenting opinion.


                                 Counsel

For Petitioner: Teresa L. Norris, Esq. (argued); John H. Blume,
Esq., Kirsten A. Salcow, Esq., Lieutenant Colonel Kirsten V. C.
Brunson, and Captain Julie A. Caruso (on brief).

For Respondent: Captain Magdalena A. Acevedo (argued);
Lieutenant Colonel Mary M. Foreman, Major William J. Nelson (on
brief); Lieutenant Colonel Theresa A. Gallagher.


       This opinion is subject to revision before final publication.
Loving v. United States, No. 06-8006/AR


      Chief Judge GIERKE delivered the opinion of the Court.

                              I. INTRODUCTION

      Senior Judge Robinson O. Everett, writing for this Court,

once quoted the fundamental legal maxim, “‘Always salt down the

facts first; the law will keep.’”1        He reaffirmed this point with

this intuitive observation, “‘In the very nature of things, it

is impossible for a court to enter a valid judgment declaring

the rights of parties to litigation until the facts on which

those rights depend have been ‘salted down’ in a manner

sanctioned by law.’”2      Although we address several issues here,

the pivotal issue is whether this Court has an adequate factual

record to determine if trial defense counsel performed a

reasonable investigation to establish the necessary factual

predicate for later tactical decisions in this capital case.

      After our completion of direct review in this case,3 the

Supreme Court decided Wiggins v. Smith.4        The Supreme Court in

Wiggins applied the “clearly established” precedent of

Strickland v. Washington,5 that governs claims of ineffective

assistance of counsel.6      In so doing, the Supreme Court found



1
  United States v. Haney, 45 M.J. 447, 448 (C.A.A.F. 1996)
(quoting Erickson v. Starling, 71 S.E.2d 384, 395-96 (N.C.
1952)).
2
  Id. at 448 (quoting Erickson, 71 S.E.2d at 396).
3
  United States v. Loving, 41 M.J. 213 (C.A.A.F. 1994).
4
  539 U.S. 510 (2003).
5
  466 U.S. 668 (1984).
6
  Wiggins, 539 U.S. at 522.

                                      2
Loving v. United States, No. 06-8006/AR


ineffective representation by a defense counsel in a capital

case who failed to pursue leads and to expand the mitigation

investigation into the defendant’s traumatic life history.7      In

Wiggins, the Supreme Court reaffirmed that defense counsel has a

fundamental duty to perform a reasonable investigation.8

      In a petition for extraordinary relief in the nature of a

writ of habeas corpus, Petitioner asserts that the trial defense

counsel who defended him in his capital case were similarly

deficient in not reasonably investigating his traumatic life

history.   Therefore, Petitioner also asserts that his case is

controlled by the precedent of Strickland as illustrated by the

Wiggins case.

      To support his claim, Petitioner has filed voluminous

documents and affidavits.       But all the facts relevant to this

issue are not apparent on the face of the record.      In light of

the more recent Supreme Court decision in Wiggins, we conclude

that we do not have the factual predicate to determine if our

prior decision addressing the issue of ineffective assistance of

counsel was correct under the Strickland standard that

constituted clearly established law at the time of our initial

direct review of this case.




7
  Id. at 523-38.
8
  Id. at 521 (“‘[C]ounsel has a duty to make reasonable
investigations’” (quoting Strickland, 466 U.S. at 691)).

                                      3
Loving v. United States, No. 06-8006/AR


       Given this conclusion, we will afford the parties the

opportunity to have the facts “‘salted down’ in a manner

sanctioned by law.”9     Therefore, we order a DuBay10 evidentiary

hearing to address the issue of whether Petitioner’s trial

defense counsel “chose to abandon their investigation at an

unreasonable juncture, making a fully informed decision with

respect to sentencing strategy impossible”11 thereby prejudicing

Petitioner in the capital sentencing phase of the court-martial.

        II. APPELLATE HISTORY AND BACKGROUND OF PETITION FOR
    EXTRAORDINARY RELIEF IN THE NATURE OF A WRIT OF HABEAS CORPUS

       This is a capital case that this Court affirmed on direct

appeal.12   Later, the Supreme Court granted certiorari and

affirmed this Court’s decision.13         The case has been forwarded to

the President for action under Article 71(a), Uniform Code of

Military Justice (UCMJ),14 but he has not yet acted.

       The detailed appellate history of this case is documented

in two prior opinions of this Court.15         Most recently, on


9
   Haney, 45 M.J. at 448 (quoting Erickson, 71 S.E.2d at 396)
(quotation marks omitted).
10
    United States v. DuBay, 17 C.M.A. 147, 37 C.M.R. 411 (1967);
see United States v. Flint, 1 M.J. 428, 429 (C.M.A. 1976) (“A
DuBay proceeding, in effect, is utilized to gather additional
evidence or to resolve conflicting evidence before determining
an issue presented to the appellate tribunal.”).
11
    Wiggins, 539 U.S. at 527-28.
12
    Loving, 41 M.J. at 300.
13
    Loving v. United States, 517 U.S. 748, 774 (1996).
14
    10 U.S.C. § 871(a) (2000).
15
    Loving v. United States, 62 M.J. 235, 238 (C.A.A.F. 2005);
Loving v. Hart, 47 M.J. 438, 440 (C.A.A.F. 1998), cert. denied,
525 U.S. 1040 (1998).

                                      4
Loving v. United States, No. 06-8006/AR


December 20, 2005, we dismissed without prejudice Petitioner’s

two petitions seeking a writ of error coram nobis.16    We also

expressly stated that Petitioner could “refile a writ of habeas

corpus with this Court.”17

      Availing himself of this opportunity, Petitioner filed a

petition for extraordinary relief in the nature of a writ of

habeas corpus with this Court on February 2, 2006.     This Court

issued a show cause order, and the Government responded on April

14, 2006.    Petitioner filed a reply brief on April 28, 2006.

This Court heard oral argument on this writ on May 16, 2006.

      In the present pleading, Petitioner combines the substance

of his two prior petitions seeking a writ of error coram nobis.

He requests that this Court apply to his military justice

capital case the authority of three recent Supreme Court

cases -- Apprendi v. New Jersey,18 Ring v. Arizona,19 and

Wiggins.20




16
   Loving, 62 M.J. at 236.
17
   Id.
18
   530 U.S. 466 (2000). In Apprendi, the Supreme Court
interpreted the constitutional due process and jury trial
guarantees to require that, “[o]ther than the fact of a prior
conviction, any fact that increases the penalty for a crime
beyond the prescribed statutory maximum must be submitted to a
jury, and proved beyond a reasonable doubt.” Id. at 490.
19
   536 U.S. 584 (2002). Applying Apprendi to the Arizona capital
sentencing proceedings that required the finding of an
aggravating factor, Ring required that a jury, rather than a
judge, find the existence of the aggravating factor. Id.
20
   539 U.S. 510.

                                      5
Loving v. United States, No. 06-8006/AR


      These cases and this Court’s consideration of Petitioner’s

habeas corpus petition raise threshold legal issues, as well as

issues on the merits.      The threshold issues relate to this

Court’s jurisdiction to consider this petition, the

appropriateness of the writ of habeas corpus at this Court, and

the applicability -- including the retroactive application -- of

this recent legal precedent to the present proceedings.

      In our most recent opinion in this case,21 we resolved the

first two issues.     We held that this Court has collateral review

jurisdiction over this case during “the period after ‘there is a

final judgment as to the legality of the proceedings’ under

Article 71(c)(1) [UCMJ], but before the case is ‘final’ under

Article 76 [UCMJ].”22     The procedural posture of this case has

not changed since our most recent opinion; therefore, this Court

still has collateral review jurisdiction over this case.

      Moreover, as this Court’s statutory subject matter

jurisdiction over this case is established, we may invoke the

All Writs Act23 to address the substantive issues here.24    Again,

in our most recent opinion in this case, we also held that

21
   Loving, 62 M.J. at 236 (footnotes omitted).
22
   Id.
23
   28 U.S.C. § 1651(a) (2000). The All Writs Act authorizes “all
courts established by Act of Congress [to] issue all writs
necessary or appropriate in aid of their respective
jurisdictions.” Id. “The Supreme Court has recognized this
Court’s power to issue extraordinary writs under the All Writs
Act.” Loving, 62 M.J. at 246 (citing Clinton v. Goldsmith, 526
U.S. 529, 534 (1999)).
24
   Loving, 62 M.J. at 255-57.

                                      6
Loving v. United States, No. 06-8006/AR


Petitioner can seek a writ of habeas corpus under the All Writs

Act at this Court.25

       We must resolve one additional threshold issue:   In light

of the unique procedural posture of this case, can Petitioner

avail himself of any of the legal holdings in Ring, Apprendi,

and Wiggins to support his claims?

       The issues relating to the merits of this habeas petition

question the authority of the President to promulgate

aggravating factors, the reliability of the capital sentencing

weighing process, and the effectiveness of counsel in making

decisions relating to investigating the background of

Petitioner.

III. DISCUSSION OF THE FINAL THRESHOLD ISSUE -- DO THE HOLDINGS
  OF RING, APPRENDI, AND WIGGINS APPLY TO PETITIONER’S CASE ON
                       COLLATERAL REVIEW?

       In Griffith v. Kentucky,26 the Supreme Court established the

legal principle that its decision that announces a “new rule”

applies to all criminal cases still pending on direct review.27

But when a case is final, there is an issue as to the

retroactive application of the new rule.




25
     Id. at 255-56.
26
     479 U.S. 314 (1987).
27
     Id. at 328.




                                      7
Loving v. United States, No. 06-8006/AR


      In Teague v. Lane,28 the Supreme Court clarified and

modified previous decisions regarding retroactivity of new

constitutional rules.      The Court held that new constitutional

rules should not be applied retroactively to convictions on

collateral review that have become final, unless a new rule

falls into one of two exceptions:         (1) the new substantive rule

places “‘certain kinds of . . . individual conduct beyond the

power of the criminal law-making authority to proscribe’”; or

(2) the new procedural rule requires “procedures without which

the likelihood of an accurate conviction is seriously

diminished.”29

      Applying the principles of both Griffith and Teague, we

must address two issues:       First, when does a military justice

case become final to trigger the application of Teague?         Second,

do either of the Teague exceptions pertain to this case?

      We hold that a military justice case is final for purposes

of Teague when “there is a final judgment as to the legality of

the proceedings” under Article 71(c), UCMJ.        Article 71(c)(1),

UCMJ, provides:



28
   489 U.S. 288 (1989) (plurality opinion). We acknowledge the
question of whether Teague applies to the review of federal
convictions remains an open question, although the weight of
authority suggests that it should apply in such proceedings.
See Randy Hertz & James S. Liebman, Federal Habeas Corpus
Practice and Procedure § 25.1, at 1146 n.25, § 25.6, at 1226-28
(5th ed. 2005).
29
   489 U.S. at 311-13 (citation omitted).

                                      8
Loving v. United States, No. 06-8006/AR


      If a sentence extends to death, dismissal, or a
      dishonorable or bad-conduct discharge and if the right of
      the accused to appellate review is not waived, and an
      appeal is not withdrawn, under section 861 of this title
      (article 61), that part of the sentence extending to death,
      dismissal, or a dishonorable or bad-conduct discharge may
      not be executed until there is a final judgment as to the
      legality of the proceedings (and with respect to death or
      dismissal, approval under subsection (a) or (b), as
      appropriate). A judgment as to legality of the proceedings
      is final in such cases when review is completed by a Court
      of Criminal Appeals and –-
           (A) the time for the accused to file a petition for
           review by the Court of Appeals for the Armed Forces
           has expired and the accused has not filed a timely
           petition for such review and the case is not otherwise
           under review by that Court;
           (B) such a petition is rejected by the Court of
           Appeals for the Armed Forces; or
           (C) review is completed in accordance with the
           judgment of the Court of Appeals for the Armed Forces
           and –-
                (i) a petition for a writ of certiorari is not
                filed within the time limits prescribed by the
                Supreme Court;
                (ii) such a petition is rejected by the Supreme
                Court; or
                (iii) review is otherwise completed in accordance
                with the judgment of the Supreme Court.

      The plain language of this statute identifies the events

that complete appellate review and establishes when judgments

are final as to the legality of the proceedings.   The clear

import of this provision is to certify the legality of the

proceedings and permit action on the sentence to be taken under

Article 71(a) or (b), UCMJ.

      We conclude that Petitioner’s conviction and sentence are

final for purposes of application of Teague because all of his

direct judicial appeals have been exhausted.   The requirement of



                                      9
Loving v. United States, No. 06-8006/AR


Article 71(c)(1)(C)(iii), UCMJ, to establish “a final judgment

as to the legality of the proceedings” has been met.

       Presently, this Court has completed direct review, and the

Supreme Court granted certiorari and eventually, affirmed this

Court’s decision.30     As review by the Supreme Court is completed

in accordance with the judgment of the Supreme Court, this case

is final for Teague purposes.

       All that remains for the case to become final under Article

76, UCMJ,31 and therefore in the military justice system, is the

President’s decision whether to order the death sentence

executed or to grant executive clemency.       We have stated that

the “Presidential action is akin to a state governor’s action,

and as such, is not part of the direct judicial review of the

case.”32

       Supreme Court precedent supports our conclusion of when a

case is final for Teague purposes.        Quoting its earlier decision

in Allen v. Hardy,33 the Supreme Court in Teague defined a

“final” conviction in a state court as one “‘where the judgment

of conviction was rendered, the availability of appeal

exhausted, and the time for petition for certiorari had

elapsed.’”34


30
     Loving, 517 U.S. at 774.
31
     10 U.S.C. § 876 (2000).
32
     Loving, 62 M.J. at 247.
33
     478 U.S. 255, 258 n.1 (1986).
34
     489 U.S. at 295; see also Griffith, 479 U.S. at 321 n.6.

                                     10
Loving v. United States, No. 06-8006/AR


      Moreover, in Clay v. United States,35 the Supreme Court

defined finality with respect to cases where it has granted a

petition for certiorari.       The Supreme Court first observed that

the precise meaning of finality depends on context.      It then

explained:

      Here, the relevant context is postconviction relief, a
      context in which finality has a long-recognized, clear
      meaning: Finality attaches when this Court affirms a
      conviction on the merits on direct review or denies a
      petition for a writ of certiorari, or when the time for
      filing a certiorari petition expires.36

Our conclusion that a military justice case is final for Teague

purposes when “there is a final judgment as to the legality of

the proceedings” under Article 71(c), UCMJ, is consistent with

this authority.

      Moreover, we view this construction of finality for Teague

purposes as placing a servicemember in the similar position as

other federal and state prisoners where the law applicable to

their case is generally established after direct review is

complete.37   If a servicemember, after Supreme Court review,

received the benefit of all new constitutional rules, a military


35
   537 U.S. 522, 527 (2003).
36
   Id.
37
   See Teague, 489 U.S. at 310; 28 U.S.C. § 2254(d)(1) (2000)
(limiting relief to claims based on legal rules actually in
effect when the state court decided the cases, as opposed to
those in effect during the much longer period that elapses
before the conviction becomes final); 28 U.S.C. § 2255 (2000)
(limiting relief for federal prisoners to claims based on
“violations of the Constitution or laws of the United States
. . . or is otherwise subject to collateral attack . . . .”).

                                     11
Loving v. United States, No. 06-8006/AR


accused could continue to litigate a case indefinitely thereby

thwarting application of the rule of finality.          Teague did not

sanction such an unending litigation procedure and neither do

we.

      We therefore reject any construction of the UCMJ that would

permit such endless litigation.           Instead, we embrace the

language of Article 71(c), UCMJ, defining a “final judgment as

to the legality of the proceedings” as the event that triggers

an application of Teague.       Having addressed when a military

justice case becomes final to trigger the application of Teague,

we turn to the application of Teague to this capital case.38

      In Teague, the Supreme Court left open the issue of

application of the Teague principle to a capital case.              But the

Supreme Court recently decided this issue in Schriro v.

Summerlin.39   Applying Teague in a capital case, the Court

reaffirmed Teague’s holding relating to retroactivity of new

constitutional rules and clarified the distinction between

substantive and procedural rules stating:

      New substantive rules generally apply retroactively. This
      includes decisions that narrow the scope of a criminal
      statute by interpreting its terms, see Bousley v. United
      States, 523 U.S. 614 (1998), as well as constitutional
      determinations that place particular conduct or persons

38
   Teague was not a capital case, and the Supreme Court expressly
stated, “Because petitioner is not under sentence of death, we
need not, and do not, express any views as to how the
retroactivity approach we adopt today is to be applied in the
capital sentencing context.” 489 U.S. at 314 n.2.
39
   542 U.S. 348 (2004).

                                     12
Loving v. United States, No. 06-8006/AR


       covered by the statute beyond the State’s power to punish,
       see Saffle v. Parks, 494 U.S. 484, 494-495 (1990); Teague
       v. Lane, 489 U.S. 288, 311 (1989) (plurality opinion).
       Such rules apply retroactively because they “necessarily
       carry a significant risk that a defendant stands convicted
       of ‘an act that the law does not make criminal’” or faces a
       punishment that the law cannot impose upon him. Bousley,
       supra, at 620 (quoting Davis v. United States, 417 U.S.
       333, 346 (1974)).

            New rules of procedure, on the other hand, generally
       do not apply retroactively. They do not produce a class of
       persons convicted of conduct the law does not make
       criminal, but merely raise the possibility that someone
       convicted with use of the invalidated procedure might have
       been acquitted otherwise. Because of this more speculative
       connection to innocence, we give retroactive effect to only
       a small set of “‘watershed rules of criminal procedure’
       implicating the fundamental fairness and accuracy of the
       criminal proceeding.” Saffle, supra, at 495 (quoting
       Teague, 489 U.S. at 311). That a new procedural rule is
       “fundamental” in some abstract sense is not enough; the
       rule must be one “without which the likelihood of an
       accurate conviction is seriously diminished.” Id. at 313
       (emphasis added). This class of rules is extremely narrow,
       and “it is unlikely that any . . . ‘ha[s] yet to emerge.’”
       Tyler v. Cain, 533 U.S. 656, 667 n.7 (2001) (quoting Sawyer
       v. Smith, 497 U.S. 227, 243 (1990)).40

       Applying these standards in Schriro, the Supreme Court

expressly addressed whether its recent decision in Ring applied

retroactively.41    The respondent, Summerlin, was convicted of

first-degree murder and sentenced to death.42    Under the Arizona

capital sentencing scheme, a judge, instead of a jury, found the

aggravating circumstance that rendered him death-eligible.

After direct review was complete, the Supreme Court decided



40
     Id. at 351-52 (footnote omitted).
41
     Id. at 352-56.
42
     Id. at 350.

                                     13
Loving v. United States, No. 06-8006/AR


Apprendi.43      Apprendi was the legal predicate for the later Ring

holding that a jury must find the aggravating factor.44

       In his federal habeas case, Summerlin sought to invalidate

his death sentence relying on Ring.45      But the Supreme Court, in

Schriro, applied Teague to capital cases and clarified Teague’s

distinction between substantive and procedural rules.46      The

Court held that the then-recent decisions in Ring and implicitly

in Apprendi, as Ring’s legal predicate, are “properly classified

as procedural” and do not apply retroactively to cases that have

completed direct review.47      The Court reasoned that neither of

the two exceptions to Teague applied to Summerlin’s collateral

attack to trigger the retroactive application of Ring.48

       The Supreme Court rejected the position that Ring was a

substantive new rule stating:

            Respondent nevertheless argues that Ring is
       substantive because it modified the elements of the offense
       for which he was convicted. He relies on our statement in
       Ring that, “[b]ecause Arizona’s enumerated aggravating
       factors operate as ‘the functional equivalent of an element
       of a greater offense,’ the Sixth Amendment requires that
       they be found by a jury.” [Ring v. Arizona,] 536 U.S. at
       609 (citation omitted); see also Sattazahn v. Pennsylvania,
       537 U.S. 101, 111 (2003) (plurality opinion). The Ninth
       Circuit agreed, concluding that Ring “reposition[ed]
       Arizona’s aggravating factors as elements of the separate
       offense of capital murder and reshap[ed] the structure of


43
     Id.
44
     Id.   at 351.
45
     Id.
46
     Id.   at 352-58.
47
     Id.   at 353.
48
     Id.   at 352-56.

                                     14
Loving v. United States, No. 06-8006/AR


       Arizona murder law.”     341 F.3d at 1105.

            A decision that modifies the elements of an offense is
       normally substantive rather than procedural. New elements
       alter the range of conduct the statute punishes, rendering
       some formerly unlawful conduct lawful or vice versa. See
       Bousley, 523 U.S. at 620-21. But that is not what Ring
       did; the range of conduct punished by death in Arizona was
       the same before Ring as after. Ring held that, because
       Arizona’s statutory aggravators restricted (as a matter of
       state law) the class of death-eligible defendants, those
       aggravators effectively were elements for federal
       constitutional purposes, and so were subject to the
       procedural requirements the Constitution attaches to trial
       of elements. 536 U.S. at 609. This Court’s holding that,
       because Arizona has made a certain fact essential to the
       death penalty, that fact must be found by a jury, is not
       the same as this Court’s making a certain fact essential to
       the death penalty. The former was a procedural holding;
       the latter would be substantive. The Ninth Circuit’s
       conclusion that Ring nonetheless “reshap[ed] the structure
       of Arizona murder law,” 341 F.3d at 1105, is particularly
       remarkable in the face of the Arizona Supreme Court’s
       previous conclusion to the contrary. See State v. Towery,
       204 Ariz. 386, 390-91, 64 P.3d 828, 832-33, cert. dism’d,
       539 U.S. 986 (2003).49

       As a predicate for discussing the possible retroactive

application of Ring under the second exception of Teague, the

Supreme Court further explained why Ring was a new procedural

rule stating:

       Ring’s holding is properly classified as procedural. Ring
       held that “a sentencing judge, sitting without a jury, [may
       not] find an aggravating circumstance necessary for
       imposition of the death penalty.” 536 U.S. at 609.
       Rather, “the Sixth Amendment requires that [those
       circumstances] be found by a jury.” Ibid. This holding
       did not alter the range of conduct Arizona law subjected to
       the death penalty. It could not have; it rested entirely
       on the Sixth Amendment’s jury-trial guarantee, a provision
       that has nothing to do with the range of conduct a State
       may criminalize. Instead, Ring altered the range of

49
     Id. at 354-55.

                                     15
Loving v. United States, No. 06-8006/AR


      permissible methods for determining whether a defendant’s
      conduct is punishable by death, requiring that a jury
      rather than a judge find the essential facts bearing on
      punishment. Rules that allocate decisionmaking authority
      in this fashion are prototypical procedural rules, a
      conclusion we have reached in numerous other contexts.50

      Having concluded that the new rule of Ring was procedural,

the Supreme Court next addressed whether Ring fell under the

retroactivity exception for “‘watershed rules of criminal

procedure’ implicating the fundamental fairness and accuracy of

the criminal proceeding.”51       Rejecting a variety of arguments

that a jury is a more accurate factfinder, the Supreme Court

concluded that it “cannot confidently say that judicial

factfinding seriously diminishes accuracy.”52       The Supreme Court

found its conclusion supported by its prior “decision in

DeStefano v. Woods, 392 U.S. 631 (1968) (per curiam) . . .

[where] we refused to give retroactive effect to Duncan v.

Louisiana, 391 U.S. 145 (1968), which applied the Sixth

Amendment’s jury-trial guarantee to the States.”53

      Notwithstanding this authority, Petitioner attempts to rely

on the authority of Ring to support his habeas petition.       In

light of Schriro, we conclude that, based on the foregoing

discussion, Petitioner cannot avail himself of the authority of

Ring to support his petition.

50
   Id. at   353.
51
   Id. at   352 (quoting Saffle, 494 U.S. at 495, quoting Teague,
489 U.S.    at 311) (quotation marks omitted).
52
   Id. at   356.
53
   Id. at   356-57.

                                     16
Loving v. United States, No. 06-8006/AR


      Also, we consider whether Petitioner can rely on the

authority of Apprendi to support his habeas petition.        In

Apprendi, the Supreme Court held that other than the fact of a

prior conviction, “any fact that increases the penalty for a

crime beyond the prescribed statutory maximum,” whether the

statute calls it an element or a sentencing factor, “must be

submitted to a jury, and proved beyond a reasonable doubt.”54        We

conclude that Petitioner cannot rely on Apprendi in this

collateral attack as it does not apply in post-conviction

cases.55

      We expressly reject Petitioner’s suggestion that we depart

from Supreme Court precedent because of the unique circumstances

of military justice and that we formulate a more generous rule

to permit Petitioner to avail himself of the retroactive

application of Apprendi and Ring.         In part because military


54
  530 U.S. at 490.
55
  See Schriro, 542 U.S. at 358 (stating that “Ring announced a
new procedural rule that does not apply retroactively to cases
already final on direct review”); see also Blakely v.
Washington, 542 U.S. 296, 323 (2004) (O’Connor, J., Rehnquist,
C.J., and Kennedy, J., dissenting) (stating “that Ring (and a
fortiori Apprendi) does not apply retroactively on habeas review
. . . .”); Harris v. United States, 536 U.S. 545, 581 (2002)
(Thomas, J., Stevens, J., Souter, J., and Ginsburg, J.,
dissenting) (“No Court of Appeals, let alone this Court, has
held that Apprendi has retroactive effect.”); see, e.g., Coleman
v. United States, 329 F.3d 77, 82 (2d Cir. 2003) (noting that
“at least seven United States Courts of Appeals have held that .
. . Apprendi’s new rule does not apply retroactively . . . .”);
United States v. Sanchez-Cervantes, 282 F.3d 664, 671 (9th Cir.
2002) (“[W]e hold that Apprendi does not apply retroactively to
cases on initial collateral review.”).

                                     17
Loving v. United States, No. 06-8006/AR


cases go through a similar review as both federal and state

capital cases, there is no basis for a different military rule

to determine whether new law will have retroactive application.

Moreover, we are comfortable adhering to the Supreme Court’s

Teague analysis because in doing so we comply with the

congressional mandate that courts-martial “apply the principles

of law . . . generally recognized in the trial of criminal cases

in the United States district courts, but which may not be

contrary to or inconsistent with [the UCMJ].”56

        In summary, in light of the previously discussed Supreme

Court precedent, we conclude that Petitioner cannot rely on

either Ring or Apprendi to support his habeas petition.

Therefore, we need not further address any of Petitioner’s

issues relying on the authority of either Ring or Apprendi.

        Finally, we consider whether Petitioner can rely on the

authority of Wiggins to support his habeas petition.        The simple

answer is an unequivocal yes.        Unlike the recent cases of Ring

and Apprendi, Wiggins did not announce a new constitutional

rule.    Wiggins is a post-conviction attack alleging ineffective

assistance of counsel during capital sentencing and applying the

“clearly established” legal principles that govern claims of




56
     Article 36, UCMJ, 10 U.S.C. § 836 (2000).

                                     18
Loving v. United States, No. 06-8006/AR


ineffective assistance of counsel in Strickland.57     The Supreme

Court in explaining the procedural context of Wiggins stated,

       The amendments to 28 USC § 2254 [28 USCS § 2254], enacted
       as part of the Antiterrorism and Effective Death Penalty
       Act of 1996 (AEDPA), circumscribe our consideration of
       Wiggins’ claim and require us to limit our analysis to the
       law as it was “clearly established” by our precedents at
       the time of the state court’s decision.58

       At its core, Wiggins addresses a misapplication of the

“clearly established” legal principles of Strickland.59      As such,

both Wiggins and Strickland present governing legal authority

relevant to Petitioner’s habeas petition.      We now turn to the

merits of Petitioner’s arguments relating to Wiggins.

                         IV.   The Wiggins Issue

             A.   The Supreme Court’s Decision in Wiggins

       In Wiggins, the Supreme Court provided some guidance as to

what is a reasonable investigation in the context of a death

penalty case.60    The Supreme Court was not concerned with whether

defense counsel should have presented a mitigation case.

Instead, the narrow issue was “whether the investigation

supporting [defense] counsel’s decision not to introduce

mitigating evidence of Wiggins’ background was itself

reasonable.”61    The focus was to evaluate if the defense

investigation was reasonable to establish the factual predicate

57
     Wiggins, 539 U.S. at 522.
58
     Id. at 520.
59
     Id.
60
     Id. at 522-534.
61
     Id. at 523.

                                     19
Loving v. United States, No. 06-8006/AR


so that counsel would be in a position later to make reasonable

tactical decisions.

       At the outset the opinion reaffirmed that the analysis of

this issue must be conducted in light of the established

precedent of Strickland, stating:

       We established the legal principles that govern claims of
       ineffective assistance of counsel in Strickland v.
       Washington, 466 U.S. 668 (1984). An ineffective assistance
       claim has two components: A petitioner must show that
       counsel’s performance was deficient, and that the
       deficiency prejudiced the defense. Id. at 687. To
       establish deficient performance, a petitioner must
       demonstrate that counsel’s representation “fell below an
       objective standard of reasonableness.” Id. at 688. We
       have declined to articulate specific guidelines for
       appropriate attorney conduct and instead have emphasized
       that “the proper measure of attorney performance remains
       simply reasonableness under prevailing professional
       norms.”62

       The Supreme Court noted that both Strickland and Wiggins

“stem[] from counsel’s decision to limit the scope of their

investigation into potential mitigating evidence.”63   Then the

Supreme Court again quoted Strickland to explain that the

deference given to strategic judgments depends on the adequacy

of the investigations supporting those judgments:

       Strategic choices made after thorough investigation of law
       and facts relevant to plausible options are virtually
       unchallengeable; and strategic choices made after less than
       complete investigation are reasonable precisely to the
       extent that reasonable professional judgments support the
       limitations on investigation. In other words, counsel has
       a duty to make reasonable investigations or to make a

62
     Id. at 521.
63
     Id.

                                     20
Loving v. United States, No. 06-8006/AR


       reasonable decision that makes particular investigations
       unnecessary. In any ineffectiveness case, a particular
       decision not to investigate must be directly assessed for
       reasonableness in all the circumstances, applying a heavy
       measure of deference to counsel’s judgments.64

       Finally, the Supreme Court explained that any assessment of

counsel is an objective inquiry that is “context-dependent.”65

That is, reasonableness under professional norms must be

evaluated “‘from counsel’s perspective at the time.’”66

       Applying these principles, the Supreme Court evaluated

defense counsel’s decision in a capital case not to expand their

investigation beyond a presentence investigation report prepared

by the Division of Parole and Probation and Department of Social

Services records documenting foster care placements of Wiggins.67

The Supreme Court concluded that this decision to limit the

investigation “fell short of the professional standards that

prevailed in Maryland in 1989.”68

       The Supreme Court also reasoned that the scope of the

investigation was unreasonable in light of the notice counsel

had of Wiggins’s tragic and troubled childhood; counsel had

obtained this information from the presentence investigation

report prepared by the Division of Parole and Probation and



64
     Id.   at 521-22 (quoting Strickland, 466 U.S. at 690-91).
65
     Id.   at 523.
66
     Id.   (quoting Strickland, 466 U.S. at 689).
67
     Id.   at 522-531.
68
     Id.   at 524.

                                     21
Loving v. United States, No. 06-8006/AR


Department of Social Services records.69     These documents

presented factual red flags of Wiggins’s problematic past that

included:    “[p]etitioner’s mother was a chronic alcoholic;

Wiggins was shuttled from foster home to foster home and

displayed some emotional difficulties while there; he had

frequent, lengthy absences from school; and, on at least one

occasion, his mother left him and his siblings alone for days

without food.”70

       The Supreme Court stated that “any reasonably competent

attorney would have realized that pursuing these leads was

necessary to making an informed choice among possible defenses,

particularly given the apparent absence of any aggravating

factors in petitioner’s background.”71     Furthermore, the Supreme

Court emphasized there was no evidence that “further

investigation would have been fruitless.”72     The Supreme Court

also stated that defense counsel’s “failure to investigate

thoroughly resulted from inattention, not reasoned strategic

judgment.”73

       Linking its decision again to the Strickland standard, the

Supreme Court concluded that, “Even assuming [defense counsel]

limited the scope of their investigation for strategic reasons,

69
     Id. at 527-28, 534.
70
     Id. at 525.
71
     Id.
72
     Id.
73
     Id. at 526.

                                     22
Loving v. United States, No. 06-8006/AR


Strickland does not establish that a cursory investigation

automatically justifies a tactical decision with respect to

sentencing strategy.      Rather, a reviewing court must consider

the reasonableness of the investigation said to support that

strategy.”74

       In finding defense counsel in Wiggins deficient, the

Supreme Court emphasized “that Strickland does not require

counsel to investigate every conceivable line of mitigating

evidence no matter how unlikely the effort would be to assist

the defendant at sentencing.       Nor does Strickland require

defense counsel to present mitigating evidence at sentencing in

every case.”75      The Supreme Court made clear the basis for its

conclusion of deficient representation here -- “that ‘strategic

choices made after less than complete investigation are

reasonable’ only to the extent that ‘reasonable professional

judgments support the limitations on investigation.’”76      Finally,

the Supreme Court established this simple benchmark as the legal

test for evaluating a defense investigation:      “A decision not to

investigate thus ‘must be directly assessed for reasonableness

in all the circumstances.’”77




74
     Id.   at 527 (emphasis added).
75
     Id.   at 533.
76
     Id.   (quoting Strickland, 466 U.S. at 690-91).
77
     Id.   (quoting Strickland, 466 U.S. at 691).

                                     23
Loving v. United States, No. 06-8006/AR


      Having found defense counsel deficient, the Supreme Court

turned to the second prong of the Strickland analysis to

evaluate prejudice.78     The Court found that the mitigating

evidence counsel failed to discover and present in this case was

“powerful.”79    This evidence of Wiggins’s abuse included the

following:

      Wiggins experienced severe privation and abuse in the first
      six years of his life while in the custody of his
      alcoholic, absentee mother. He suffered physical torment,
      sexual molestation, and repeated rape during his subsequent
      years in foster care. The time Wiggins spent homeless,
      along with his diminished mental capacities, further
      augment his mitigation case. Petitioner thus has the kind
      of troubled history we have declared relevant to assessing
      a defendant’s moral culpability.80


      The Supreme Court explained that based on “both the nature

and the extent of the abuse petitioner suffered, we find there

to be a reasonable probability that a competent attorney, aware

of this history, would have introduced it at sentencing in an

admissible form.”81     The Supreme Court then concluded “that had

the jury been confronted with this considerable mitigating

evidence, there is a reasonable probability that it would have

returned with a different sentence.”82     Accordingly, the death



78
   Id. at 534-35.
79
   Id. at 534.
80
   Id. at 535 (citing Penry v. Lynaugh, 492 U.S. 302, 319 (1989),
abrogated on other grounds by Atkins v. Virginia, 536 U.S. 304
(2002)).
81
   Id.
82
   Id. at 536.

                                     24
Loving v. United States, No. 06-8006/AR


sentence was set aside and the case remanded for further

proceedings.83

 B. Relationship of Wiggins to this Court’s Prior Consideration
  of the Issue of Ineffective Assistance of Counsel Arising From
       Failing to Reasonably Investigate the Defense Case in
                     Extenuation and Mitigation

      In considering Petitioner’s ineffective assistance of

counsel claim, this Court looks to the law in effect at the time

of the original 1994 decision on direct appeal.      That is what

the Supreme Court did in Wiggins.84

      Wiggins did not make new law.85     But it did both clarify and

illuminate the standards for a reasonable investigation in a

criminal trial, in general, and in a death penalty case, in

particular.    The import of Wiggins is that it serves as an

example of how the prior Strickland standards should be applied.

Simply stated, the value of Wiggins is to provide guidance in

the application of the well established precedent of Strickland

regarding the scope of a reasonable investigation in a death

penalty case.    Therefore, we use Wiggins to inform our approach

under Strickland, as opposed to treating it as a new precedent

or rule.86    Wiggins is a new lens through which we view a

fundamental principle of law relating to the application of the


83
   Id. at 538.
84
   Id. at 521-22; see Williams v. Taylor, 529 U.S. 362, 390
(2000).
85
   See 539 U.S. at 522.
86
   See Slaughter v. Parker, 450 F.3d 224, 234 (6th Cir. 2006);
Hamblin v. Mitchell, 354 F.3d 482, 487 (6th Cir. 2003).

                                     25
Loving v. United States, No. 06-8006/AR


Strickland standards for a reasonable investigation in a capital

case.    In light of Wiggins, we have a clearer view of the

application of Strickland in this death penalty context.

        We also apply Wiggins to the present case not in the

context of a direct appeal, but instead, in the context of

Petitioner’s habeas petition filed with this Court.    The

petition was filed during the period after there was a final

judgment as to the legality of the proceedings under Article

71(c)(1), UCMJ, but before the case is final under Article 76,

UCMJ.    This Court has not previously articulated standards for

habeas review under the All Writs Act of convictions following

completion of Article 71, UCMJ, review.87    Therefore, it is

appropriate now that we address those standards.

        It appears that the Article III courts have not been able

to develop a consistent standard for collateral review of

courts-martial under 28 U.S.C. § 2241 (2000).    In United States

ex rel. New v. Rumsfeld,88 the United States Court of Appeals for

the District of Columbia Circuit recently described the case law

as so “tangled” and marked by “uncertainty” that it left the

court with “serious doubt whether the judicial mind is really




87
   Our parallel treatment of other forms of collateral review
under the All Writs Act also has not focused on the standard of
review. See, e.g., Garrett v. Lowe, 39 M.J. 293 (C.M.A. 1994).
88
   448 F.3d 403 (D.C. Cir. 2006).

                                     26
Loving v. United States, No. 06-8006/AR


capable of applying the sort of fine gradations in deference

that the varying formulae may indicate.”89

        In New, the court decided that it could proceed without

resolving the question of which standard it should apply.90       In

the course of its discussion, the court noted that the United

States Court of Appeals for the Third Circuit in Brosius v.

Warden,91 had applied to court-martial cases the standards under

the Antiterrorism and Effective Death Penalty Act of 1996

(AEDPA), codified principally at 28 U.S.C. §§ 2244-2254 (2000),

for reviewing state court decisions.92    In Brosius, the court

said:

        Whatever Burns [v. Wilson, 346 U.S. 137 (1953)] means, we
        have no doubt that at least absent a challenge to the
        constitutionality of the statute under which the defendant
        was convicted, such as that raised in Levy, our inquiry in
        a military habeas case may not go further than our inquiry
        in a state habeas case. Thus, we will assume -- but solely
        for the sake of argument -- that we may review
        determinations made by the military courts in this case as
        if they were determinations made by state courts.
        Accordingly, we will assume that 28 U.S.C. § 2254(e)(1)
        applies to findings of historical fact made by the military
        courts. Under this provision, “a determination of a
        factual issue made by a State court” is “presumed to be
        correct,” and a habeas petitioner has “the burden of
        rebutting the presumption of correctness by clear and
        convincing evidence.” In considering other determinations

89
   Id. at 406-08.
90
   Id. at 408.
91
   278 F.3d 239 (3d Cir. 2002).
92
   New, 448 F.3d at 407-408. A recent law review note also
suggested that Article III courts import the AEDPA standards for
reviewing state decisions into Article III review of military
cases. John K. Chapman, Note, Reforming Federal Habeas Review
of Military Convictions: Why AEDPA Would Improve the Scope and
Standard of Review, 57 Vand. L. Rev. 1387 (2004).

                                     27
Loving v. United States, No. 06-8006/AR


      made by the military courts, we will assume that 28 U.S.C.
      § 2254(d) applies. Under this provision,

            an application for a writ of habeas corpus
            on behalf of a person in custody pursuant to
            the judgment of a State court shall not be
            granted with respect to any claim that was
            adjudicated on the merits in State court
            proceedings unless the adjudication of the
            claim --

            (1) resulted in a decision that    was contrary
            to, or involved an unreasonable    application
            of, clearly established Federal    law, as
            determined by the Supreme Court    of the
            United States; or

            (2) resulted in a decision that was based on
            an unreasonable determination of the facts
            in light of the evidence presented in the
            State court proceeding.93

      The task before Article III courts, of course, is different

from the task before us.       Article III courts are external to the

military justice system, so they need to determine what standard

comports with the full and fair requirement in Burns v. Wilson.94

As our consideration of this case is within the UCMJ system

before a case is final under Article 76, UCMJ, we must decide

what standard best meets the “necessary or appropriate”




93
  Brosius, 278 F.3d at 245 (citation omitted).
94
  346 U.S. 137, 141-43 (1953); see generally Chapman, supra
note 92, at 1399-1402; Dwight H. Sullivan, The Last Line of
Defense: Federal Habeas Review of Military Death Penalty Cases,
144 Mil. L. Rev. 1 (1994); Richard D. Rosen, Civilian Courts and
the Military Justice System: Collateral Review of Courts-
Martial, 108 Mil. L. Rev. 5 (1985).

                                     28
Loving v. United States, No. 06-8006/AR


requirements in the All Writs Act for collateral review within

the military justice system.95

      To that end, we look for standards that fulfill the basic

purposes of the military justice system:      balancing the

individual right to a habeas review against the need for timely,

certain, and final review.       In our view, rather than creating

our own standard, we should look to the balance that Congress

has legislated under the AEDPA.

      In the AEDPA, Congress limits granting relief on habeas

corpus claims to those where a proceeding on the merits:

      (1) resulted in a decision that was contrary to, or
      involved an unreasonable application of, clearly
      established Federal law, as determined by the Supreme Court
      of the United States; or (2) resulted in a decision that
      was based on an unreasonable determination of the facts in
      light of the evidence presented in the State Court
      proceeding.96

      We adopt these AEDPA standards as to both the scope of

review and the standard of review to evaluate habeas corpus

claims raising issues of constitutional law.97      That is, we will

determine whether this Court’s prior review:

      (1) resulted in a decision that was contrary to, or
      involved an unreasonable application of, clearly
      established Federal law, as determined by the Supreme Court
      of the United States; or (2) resulted in a decision that

95
   See 28 U.S.C. § 1651(a); Loving, 62 M.J. at 246-47.
96
   28 U.S.C. § 2254(d).
97
   We do not address in this case the question of what standard
this federal court should apply when dealing with a collateral
attack on a federal conviction and sentence when the claim is
based upon nonconstitutional federal law. See Hertz & Liebman,
supra note 28, § 41.3b, at 1922-27.

                                     29
Loving v. United States, No. 06-8006/AR


      was based on an unreasonable determination of the facts in
      light of the evidence presented in the [prior] proceeding.98

      With respect to the factual component of a mixed fact/law

question in the prior proceeding:         “a determination of a factual

issue made [in the prior proceeding] is “presumed to be

correct,” and a habeas petitioner has “the burden of rebutting

the presumption of correctness by clear and convincing

evidence.”99

      We decline to adopt the provisions of 28 U.S.C. § 2255

(2000) as to a habeas petition that raises a constitutional

issue.   We note that 28 U.S.C. § 2255 initially appears to be an

attractive option as to the standards for collateral review of

courts-martial, because this statute pertains generally to

collateral attacks on federal convictions.        This procedure is

akin to a federal prisoner filing a motion to vacate a sentence

and is heard by the same judge that initially heard the criminal

trial on the merits.100     But in our most recent decision relating

to this case, we explained that Petitioner cannot obtain habeas

review under 28 U.S.C. § 2255 because “in the military justice

system there are no standing courts . . . .”101        In our view, the

procedures Congress established for the sentencing tribunal to

review in a case under 28 U.S.C. § 2255 are unsuitable and


98
    28 U.S.C. § 2254(d).
99
    28 U.S.C. § 2254(e)(1).
100
     28 U.S.C. § 2255.
101
     Loving, 62 M.J. at 254.

                                     30
Loving v. United States, No. 06-8006/AR


inappropriate to guide this Court’s consideration of a

collateral habeas petition.

      Our adoption of the AEDPA provisons for reviewing state

court decisions, codified at 28 U.S.C. §§ 2244-2254, makes

federal habeas review by this Court the same as habeas review of

state convictions in other federal courts.        These provisions

best serve to protect the liberty and interests of individual

servicemembers and to bolster deference to military legal

determinations.102    We need not address here all the issues

relating to the application of the AEDPA to a collateral

challenge to a court-martial judgment in general or to the

present pleading in particular.103        We need only presently

address the legal standard to measure Petitioner’s right to an

evidentiary hearing on his claim.104




102
    Chapman, supra note 92, at 1428.
103
    See Loving, 62 M.J. at 259 (stating that “it is not clear
whether our entertaining a petition for a writ of habeas corpus
would trigger the AEDPA ‘second or successive writ’ language and
thereby preclude an Article III court collateral review under
the doctrine of abuse of the writ”).
104
    A fundamental error of the dissent is its erroneously
confusing two separate issues –- further review or consideration
of a habeas petition and actually granting habeas relief. The
dissent cites the legal test for granting relief under the AEDPA
to support its conclusion that the “AEDPA bars further review of
this issue.” In the view of the majority, the narrow issue here
is only whether Petitioner has met the legal standard to
establish his right to an evidentiary hearing on his claim of
ineffective assistance of counsel. The dissent does not address
this issue but instead decides the merits of the habeas
petition.

                                     31
Loving v. United States, No. 06-8006/AR


      To address this issue, we look first to the relevant

provisions of the AEDPA, 28 U.S.C. § 2254(e)(2), that explicitly

address when a Petitioner is not entitled to an evidentiary

hearing.   This statute states:

      If the applicant has failed to develop the factual basis of
      a claim in State court proceedings, the court shall not
      hold an evidentiary hearing on the claim unless the
      applicant shows that -–
           (A) the claim relies on -–
                (i) a new rule of constitutional law, made
                     retroactive to cases on collateral review by
                     the Supreme Court, that was previously
                     unavailable; or
                (ii) a factual predicate that could not have been
                     previously discovered through the exercise
                     of due diligence; and
           (B) the facts underlying the claim would be
           sufficient to establish by clear and convincing
           evidence that but for constitutional error, no
           reasonable factfinder would have found the applicant
           guilty of the underlying offense.

      This congressional direction as to when a habeas corpus

applicant is not entitled to an evidentiary hearing is not

applicable here.     The condition precedent (“applicant has failed

to develop the factual basis of a claim in State court

proceedings”) is not present in this case.105    Indeed, the


105
   See Earp v. Ornoski, 431 F.3d 1158, 1166 (9th Cir. 2005),
where the court stated:

      In determining whether a petitioner is entitled to an
      evidentiary hearing under AEDPA, the district court
      must:

            determine whether a factual basis exists in
            the record to support the petitioner’s
            claim. If it does not, and an evidentiary
            hearing might be appropriate, the court’s

                                     32
Loving v. United States, No. 06-8006/AR


documents to support and raise the issue of ineffective

assistance of counsel were originally filed at this Court while

the case was pending on direct review.106

      As this Court is not precluded from ordering the

evidentiary hearing, we next address whether one is appropriate.

It is appropriate to order an evidentiary hearing where a

petitioner alleges facts which, if proved, would entitle him to

relief, the record reveals a genuine factual dispute as to the

alleged facts, and the petitioner did not receive a hearing on

the issue.107   The decision whether to hold an evidentiary

hearing is discretionary.108



            first task in determining whether to grant
            an evidentiary hearing is to ascertain
            whether the petitioner has ‘failed to
            develop the factual basis of a claim in
            State court.’ . . . . If [] the applicant
            has not ‘failed to develop’ the facts in
            state court, the district court may proceed
            to consider whether a hearing is appropriate
            or required under Townsend v. Sain, 372 U.S.
            293 (1963) [overruled on other grounds in
            Keeney v. Tamayo-Reyes, 504 U.S. 1, 5
            (1992)].
106
    When his case was pending before this Court on direct appeal,
Petitioner filed numerous documents with this Court to support
his claim that trial defense counsel was ineffective in failing
to request funds for a mitigation specialist or in failing to
present a cohesive, comprehensive background, including social,
medical and environmental history. Petitioner has filed
duplicates with the present habeas petition. We note that on
direct appeal the Government also filed affidavits relevant to
these issues.
107
    See Martinez v. Dretke, 111 F. App’x 224, 229 (5th Cir.
2004), where the court noted:



                                     33
Loving v. United States, No. 06-8006/AR


      We view this AEDPA standard, 28 U.S.C. § 2254, for the

right to an evidentiary hearing as substantially the same

standard that we have applied to evaluate an appellant’s right

to an evidentiary hearing if the issue of ineffective assistance

of counsel is raised on direct appeal.109   Therefore, for

purposes of resolving a factual component, we will apply the




      Where the petitioner’s allegations cannot be resolved
      without examining evidence beyond the record, the
      district court should conduct a hearing. An
      evidentiary hearing is required where a state habeas
      petitioner did not receive a state court hearing and
      alleges facts which, if proved, would entitle him to
      relief, and the record reveals a genuine factual
      dispute as to the alleged facts.

Footnotes omitted; Bell v. True, 413 F. Supp. 2d 657, 699 (W.D.
Va. 2006) (holding that an evidentiary hearing was appropriate
to address the issue of failure of trial counsel’s to conduct a
reasonable background investigation in a capital case where a
petitioner establishes “facts that, if true, would entitle him
to relief,” and it appears from the record that “the fact-
finding procedure employed by the state court was not adequate
to afford a full and fair hearing”) (citations and quotation
marks omitted); King v. Bell, 392 F. Supp. 2d 964, 974 (M.D.
Tenn. 2005) (“King is entitled to an evidentiary hearing if he
alleges sufficient grounds for issuance of the writ, relevant
facts are in dispute, and the state courts did not hold a full
and fair evidentiary hearing.”); Marshall v. Hendricks, 103 F.
Supp. 2d 749, 767-69 (D.N.J. 2000) (addressing the power of a
federal court to hold an evidentiary hearing to address a habeas
claim arising out of a state court proceeding), rev’d in part by
307 F.3d 36 (3d Cir. 2002). We observe that we do not evaluate
Petitioner’s right to an evidentiary hearing under the standards
to evaluate successor habeas claims.
108
    2 Steven Alan Childress & Martha S. Davis, Federal Standards
of Review § 13.08, at 13-59 (3d ed. 1999).
109
    See United States v. Murphy, 50 M.J. 4, 16 (C.A.A.F. 1998)
(“An appellant is entitled to an evidentiary hearing if his or
her posttrial affidavits raise material questions of fact that
might give rise to relief.”).

                                     34
Loving v. United States, No. 06-8006/AR


factors identified in United States v. Ginn110 in determining

whether a DuBay evidentiary hearing is required.

      As Petitioner’s case is not yet final, we conclude that the

application of this standard is appropriate because of the

unique status of this Court and the present posture of

Petitioner’s case which is still within the military justice

110
   47 M.J. 236 (C.A.A.F. 1997). In Ginn, we stated that the
following principles apply in evaluating whether a post-trial
evidentiary hearing is necessary:

           First, if the facts alleged in the affidavit allege an
      error that would not result in relief even if any factual
      dispute were resolved in appellant’s favor, the claim may
      be rejected on that basis.
           Second, if the affidavit does not set forth specific
      facts but consists instead of speculative or conclusory
      observations, the claim may be rejected on that basis.
           Third, if the affidavit is factually adequate on its
      face to state a claim of legal error and the Government
      either does not contest the relevant facts or offers an
      affidavit that expressly agrees with those facts, the court
      can proceed to decide the legal issue on the basis of those
      uncontroverted facts.
           Fourth, if the affidavit is factually adequate on its
      face but the appellate filings and the record as a whole
      “compellingly demonstrate” the improbability of those
      facts, the Court may discount those factual assertions and
      decide the legal issue.
           Fifth, when an appellate claim of ineffective
      representation contradicts a matter that is within the
      record of a guilty plea, an appellate court may decide the
      issue on the basis of the appellate file and record
      (including the admissions made in the plea inquiry at trial
      and appellant’s expression of satisfaction with counsel at
      trial) unless the appellant sets forth facts that would
      rationally explain why he would have made such statements
      at trial but not upon appeal.
           Sixth, the Court of Criminal Appeals is required to
      order a factfinding hearing only when the above-stated
      circumstances are not met.

Id. at 248.

                                     35
Loving v. United States, No. 06-8006/AR


system.    Our application of this same rule will result in

consistent evaluation of this right to an evidentiary claim as

long as the case is not yet final under the UCMJ.         Applying this

“objective evidence” standard here, we conclude for several

reasons that an evidentiary hearing is necessary.

        The application of both Strickland and Wiggins to this case

is rooted in the Petitioner’s constitutional right to effective

assistance of counsel.      The decision in Wiggins states that a

reasonable investigation is a necessary predicate for any

tactical decisions by counsel.111         In light of Wiggins, our

evaluation of an ineffective assistance of counsel claim in a

capital case must focus on the defense investigation to

determine if it was reasonable.112

        In our initial consideration of the merits of this case on

direct appeal this Court addressed defense counsel’s

investigation.113    Our opinion states “defense counsel conducted

his own investigation,”114 and we proceeded to explain how

defense counsel made reasonable tactical decisions related to

the sentencing proceeding (including the decision not to request

funding for a mitigation specialist).115         Our opinion states:

        We hold further that defense counsel’s investigation and
        presentation of defense mitigation evidence and their

111
      539 U.S. at 522-23.
112
      See Rompilla v. Beard, 545 U.S. 374, 377 (2005).
113
      Loving, 41 M.J. at 249-50.
114
      Id. at 249.
115
      Id. at 249-50.

                                     36
Loving v. United States, No. 06-8006/AR


      decisions regarding use of expert testimony were
      reasonable. While use of an analysis prepared by an
      independent mitigation expert is often useful, we decline
      to hold that such an expert is required. What is required
      is a reasonable investigation and competent presentation of
      mitigation evidence. Presentation of mitigation evidence
      is primarily the responsibility of counsel, not expert
      witnesses. In this case defense counsel investigated
      appellant’s background and competently presented his
      evidence during the sentencing phase of the trial.116

      However, this holding does not adequately develop the

factual predicate to support it.117       The facts in the opinion

focus on the evidence offered in mitigation at trial.118       Our

prior opinion did not adequately review the nature of defense

counsel’s investigation.       Moreover, there was no discussion of

the prevailing professional norms at the time as to what was a

reasonable investigation or the “red flags” that should have

alerted defense counsel to dig deeper to determine whether

Petitioner was, indeed, the subject of specific childhood harm

that might mitigate his culpability as alleged.       The statement

of legal conclusions and the absence of detailed factual

analysis of what defense counsel did and did not do in

investigating the case, reveals that our prior opinion did not

address whether trial defense counsel “chose to abandon their


116
    Id. at 250.
117
    See Wiggins, 539 U.S. at 527-28 (finding an unreasonable
application of the Strickland principles when the State “court
did not conduct an assessment of whether the decision to cease
all investigation . . . actually demonstrated reasonable
professional judgment. The state court merely assumed that the
investigation was adequate”) (citations omitted).
118
    Loving, 41 M.J. at 249-50.

                                     37
Loving v. United States, No. 06-8006/AR


investigation at an unreasonable juncture [thereby] making a

fully informed decision with respect to sentencing strategy

impossible.”119

      The recent authority of Wiggins reveals that this Court

previously did not adequately focus on reasonableness of the

defense investigation.      This deficiency in our initial decision

requires that we now address “whether the investigation

supporting counsel’s decision[s] . . . was itself reasonable.”120

      Moreover, in our initial consideration of the ineffective

assistance of counsel claim on direct review, we did not order

an evidentiary hearing regarding this issue.     Therefore,

Petitioner did not have an adequate opportunity on direct appeal

to establish facts in an evidentiary hearing to support his

ineffective assistance of counsel claim.121


119
    Wiggins, 539 U.S. at 527-28.
120
    Id. at 523; see, e.g., Rompilla, 545 U.S. at 377 (concluding
that defense counsel were deficient in an investigation where
“they failed to make reasonable efforts to review the prior
conviction file, despite knowing that the prosecution intended
to introduce Rompilla’s prior conviction not merely by entering
a notice of conviction into evidence but by quoting damaging
testimony of the rape victim in that case”); Williams, 529 U.S.
at 396 (stating defense counsel has an “obligation to conduct a
thorough investigation of the defendant’s background” (citing
American Bar Association Standards for Criminal Justice 4-4.1,
Commentary, at 4-55 (2d ed. 1980))).
121
    We observe that our ordering an evidentiary hearing is
consistent with the approach of other courts that have addressed
the issue of ineffective assistance of counsel based on the
failure to investigate. See, e.g., Syriani v. Polk, 118 F.
App’x 706, 721 (4th Cir. 2004) (denying a habeas petition
alleging ineffective assistance based on a state court
evidentiary hearing and on the conclusion that the jury had been

                                     38
Loving v. United States, No. 06-8006/AR


      We acknowledge that Petitioner perhaps could have raised on

direct appeal the precise issue that he now presents in his

habeas petition because the present claim is based on the

standards of a reasonable investigation stated in Strickland.

But in Massaro v. United States,122 the Supreme Court held that

an ineffective assistance of counsel issue may be raised in a

habeas petition irrespective of whether a petitioner could have

raised it on direct appeal.123       In light of Massaro, the past

appellate path of this case does not preclude Petitioner from

presenting to this Court his habeas claims of ineffective

assistance.

      Moreover, in Massaro the Supreme Court recognized that “in

most cases a [habeas corpus] motion . . . is preferable to

direct appeal for deciding claims of ineffective-assistance.”124

The Supreme Court also stated that a district court, a

factfinding forum, rather than an appellate court is “best

suited to developing the facts necessary to determining the

adequacy of representation during an entire trial.”125       The

Supreme Court explained this point stating, “When an



presented with similar aggravating factors that the jury had
decided were not outweighed by mitigating circumstances); see
also Bell, 413 F. Supp. 2d at 699 (holding that petitioner was
entitled to evidentiary hearing on ineffective assistance of
counsel claim).
122
    538 U.S. 500 (2003).
123
    Id. at 504.
124
    Id.
125
    Id. at 505.

                                     39
Loving v. United States, No. 06-8006/AR


ineffective-assistance claim is brought on direct appeal,

appellate counsel and the court must proceed on a trial record

not developed precisely for the object of litigating or

preserving the claim and thus often incomplete or inadequate for

this purpose.”126    The Supreme Court pointed out the advantages

of a habeas proceeding in developing the factual predicate for

an ineffective assistance of counsel claim stating that, the

“court may take testimony from witnesses for the defendant and

the prosecution and from the counsel alleged to have rendered

the deficient performance.”127

      In Massaro, the Supreme Court stated it was “not hold[ing]

that ineffective-assistance claims must be reserved for

collateral review.”128     Indeed, Massaro does not preclude

consideration of an ineffective assistance of counsel claim on

direct appeal.     However, if an ineffective assistance of counsel

126
   Id. at 504-05.
127
   Id. at 505. The Supreme Court in Massaro cited United States
v. Griffin, 699 F.2d 1102, 1109 (11th Cir. 1983) for the
proposition that in a habeas proceeding, the defendant

      has a full opportunity to prove facts establishing
      ineffectiveness of counsel, the government has a full
      opportunity to present evidence to the contrary, the
      district court hears spoken words we can see only in
      print and sees expressions we will never see, and a
      factual record bearing precisely on the issue is
      created.

We observe that in Wiggins, for example, the habeas review
considered the record of trial, the facts developed in the post-
conviction record, and judicial observations made during the
post-conviction proceedings. 539 U.S. at 529-33.
128
    538 U.S. at 508.

                                     40
Loving v. United States, No. 06-8006/AR


claim is addressed on direct appeal, Massaro leaves open the

issue of how to address such cases, noting that “questions may

arise in subsequent proceedings under [habeas corpus] concerning

the conclusiveness of determinations made on the ineffective-

assistance claims raised on direct appeal.”129

      We now must decide how to address the question left open by

the Supreme Court in Massaro.        We are guided in this matter by

the Supreme Court’s approach in Massaro which creates a

preference in favor of factual development at a hearing.130         If

there has been no hearing, and important factual questions or

mixed questions of fact and law remain after direct appeal, then

those matters must be addressed in a hearing before a

determination can be made under the AEDPA standards.

      In this case there has not been an evidentiary hearing on

the issue of ineffective assistance of counsel.       In light of

Massaro, such a hearing is appropriate in our view if there

remain important factual questions as to Petitioner’s claim of

ineffective assistance of counsel.

      We note that Petitioner has filed a voluminous set of wide

ranging affidavits and documentary evidence to establish the

factual predicate for his claim that “trial defense counsels’


129
   Id.
130
   Id. at 505-06. We do not view the fact that Massaro involved
a habeas petition filed under 28 U.S.C. § 2255 as diminishing
its authority for a preference in favor of factual development
at a hearing.

                                     41
Loving v. United States, No. 06-8006/AR


conduct was deficient because the evidence reveals that counsel

failed to adequately investigate and the ‘failure to investigate

thoroughly resulted from inattention, not reasoned strategic

judgment.’”    Petitioner asserts this evidence establishes that

crucial mitigation evidence existed at the time of his trial,

that a reasonable investigation should have produced it, and

that the deficient investigation resulted in this substantial

mitigation evidence not being presented at the capital

sentencing hearing.

      Petitioner has also alleged that this deficiency in the

investigation of his case prejudiced his capital sentencing

proceedings in two ways.       Petitioner claims that trial defense

counsel failed to identify critical mitigation evidence of

Petitioner’s childhood and developmental problems arising from a

traumatic and dysfunctional family life, his unnatural obsession

with his girlfriend, and the impact of both drug and alcohol

abuse on Petitioner generally and his offenses in particular.

Petitioner further alleges that without this essential

mitigation evidence, trial defense counsel was unable to present

“any real evidence concerning [his] background or the impact on

him, despite counsel’s desire and actual argument that the panel

should consider this information.”

      Finally, we consider a most important fact that this is a

capital case.    The Supreme Court has applied Eighth Amendment



                                     42
Loving v. United States, No. 06-8006/AR


principles to the military capital sentencing scheme “in the

context of a conviction under Article 118 for murder committed

in peacetime within the United States.”131   Therefore, these

constitutional principles pertain in the present case that is

also within these parameters.

      Two fundamental principles of Eighth Amendment law are the

foundation for a reliable determination of a death sentence:    a

genuine narrowing of the class of persons eligible to receive

the death penalty and individualized sentencing –- a decision on

a capital sentence on the basis of the character of the

individual and the circumstances of the crime.132   As to the

second principle, the Supreme Court has stated that “the jury

must be able to consider and give effect to any mitigating

evidence relevant to a defendant’s background and character or

the circumstances of the crime.”133

      Reflecting these principles, this Court has stated:

      One continuous theme is found throughout the death-penalty
      cases handed down by the Supreme Court over the last 30
      years. That theme is reliability of result. Thus, the
      sine qua non of Gregg v. Georgia; Chambers v. Mississippi;

131
    Loving, 517 U.S. at 755.
132
    See Blystone v. Pennsylvania, 494 U.S. 299, 306-07 (1990);
see also Lowenfield v. Phelps, 484 U.S. 231, 244 (1988) (“The
use of ‘aggravating circumstances’ is not an end in itself, but
a means of genuinely narrowing the class of death-eligible
persons and thereby channeling the jury’s discretion.”); Zant v.
Stephens, 462 U.S. 862, 879 (1983) (“What is important at the
selection stage is an individualized determination on the basis
of the character of the individual and the circumstances of the
crime.”); Tuilaepa v. California, 512 U.S. 967, 971-72 (1994).
133
    Penry, 492 U.S. at 328.

                                     43
Loving v. United States, No. 06-8006/AR


        Furman v. Georgia; and Lockhart v. Fretwell; Strickland v.
        Washington; and Ake v. Oklahoma, is that the Supreme Court
        has insisted there be a proper functioning of the
        adversarial system. A fair reading of these cases
        demonstrates that, in order for the adversarial system to
        work properly, the key ingredients are competent counsel;
        full and fair opportunity to present exculpatory evidence;
        individualized sentencing procedures; fair opportunity to
        obtain the services of experts; and fair and impartial
        judges and juries.134

        In Wiggins, the Supreme Court again reaffirmed the right of

an accused in a capital case to present evidence in mitigation

generally, and the type of mitigation evidence arising from a

defendant’s traumatic background and childhood, character or the

circumstances of the crime in particular.     The Supreme Court in

Wiggins stated:

        Petitioner thus has the kind of troubled history we have
        declared relevant to assessing a defendant’s moral
        culpability. Penry v. Lynaugh, 492 U.S. 302 (1989)
        (“‘Evidence about the defendant’s background and character
        is relevant because of the belief, long held by this
        society, that defendants who commit criminal acts that are
        attributable to a disadvantaged background . . . may be
        less culpable than defendants who have no such excuse’”);
        see also Eddings v. Oklahoma, 455 U.S. 104 (1982) (noting
        that consideration of the offender’s life history is a
        “‘part of the process of inflicting the penalty of
        death’”); Lockett v. Ohio, 438 U.S. 586 (1978)
        (invalidating Ohio law that did not permit consideration of
        aspects of a defendant’s background).135

        The Supreme Court expressly stated that this type of

mitigating evidence “is powerful.”136     We therefore must evaluate

the reasonableness of trial defense counsel’s investigation


134
      Murphy, 50 M.J. at 14-15 (citations omitted).
135
      539 U.S. at 535.
136
      Id. at 534.

                                     44
Loving v. United States, No. 06-8006/AR


knowing that there was possibly powerful mitigating evidence for

trial defense counsel to discover in a reasonable investigation.

      Petitioner has filed voluminous unrebutted affidavits137

with this Court and documentary evidence to support his

assertion that trial defense counsel failed to discover through

reasonable investigation, and therefore failed to develop at

trial, powerful mitigation evidence.      The breadth and depth of

this alleged information relate to and include the following:

Petitioner’s parental and family history of alcoholism and

substance addiction established Petitioner’s genetic proclivity

for alcoholism; Petitioner’s long history of alcohol abuse

explains his early development of alcoholism; Petitioner

suffered great physical and emotional abuse arising from both

neglect and rejection in his traumatic childhood; Petitioner

lived in a world full of poverty, violence, chaos, neglect, and

fear; Petitioner was shot at four times and repeatedly beaten.

Petitioner alleges that in his case, as in Wiggins, the defense

counsel failed to investigate and present “powerful” mitigating

evidence.138   Therefore, Petitioner argues that his case is


137
    We note that the Government has never sought to update its
affidavits or rebut Petitioner’s factual assertions relating to
Petitioner’s collateral challenge raising the issue of
ineffective assistance of counsel arising from a deficient
investigation.
138
    See Wiggins, 539 U.S. at 534-35 (detailing the “powerful”
mitigation evidence that counsel failed to develop); see also
Rompilla, 545 U.S. at 377-79 (reasoning that counsel was
ineffective in sentencing and finding prejudice due, in part, to

                                     45
Loving v. United States, No. 06-8006/AR


materially indistinguishable from Wiggins.        Again we consider

most important, as explained above, that in our initial

consideration of the merits of this case, we did not focus on

the investigative aspects leading to defense counsel’s tactical

decisions in sentencing and did not previously order a DuBay

hearing to address this issue.        In light of the unique history

of this case and all the other circumstances relating to this

most important issue, we conclude that an evidentiary hearing is

warranted into the circumstances of the representation in this

capital court-martial related to the sentencing phase of the

trial.

      Petitioner has presented a potentially meritorious claim of

ineffective assistance of counsel arising from his trial defense

counsel’s failure to conduct a reasonable investigation, for not

pursuing leads known to the trial defense counsel relevant to

this matter, and for not expanding the mitigation investigation

into the defendant’s traumatic life history.       Petitioner has

produced post-trial material which raises substantial questions

about the reasonableness of the investigation upon which our

1994 decision rested.

      As previously stated in Ginn, we identified the

circumstances that permit this Court not to order a factfinding



defense counsel’s failure to discover and present evidence that
the defendant grew up in a “slum environment” and had a
traumatic and abusive family background).

                                     46
Loving v. United States, No. 06-8006/AR


hearing and, therefore, allow this Court to decide the merits of

this habeas claim now based solely on the affidavits and the

record.139   None of these circumstances are present here.

      The affidavits and other evidence presently before this

Court relating to ineffective assistance of counsel is the type

of information that under Massaro and Wiggins, must be assessed

in a habeas or DuBay hearing.        The allegation of ineffective

assistance of counsel presents mixed questions of fact and law

that require assessment by a DuBay judge as to the credibility

of witnesses, and the validity and accuracy of other factual

evidence.    Just as a habeas proceeding in an Article III court

would need to assess this information in a habeas evidentiary

hearing proceeding under the AEDPA, we are not in a position to

evaluate the correctness of our 1994 decision until the findings

of fact are developed by a DuBay judge.        In Wiggins, the Supreme

Court stated, “In assessing the reasonableness of an attorney’s

investigation, however, a court must consider not only the

quantum of evidence already known to counsel, but also whether

the known evidence would lead a reasonable attorney to

investigate further.”140      We must now determine if information

the defense counsel had should have triggered further fruitful

investigation into Petitioner’s traumatic family background and


139
    See 47 M.J. at 243, 248; see also United States v. Perez, 18
C.M.A. 24, 26, 39 C.M.R. 24, 26 (1968).
140
    539 U.S. at 527.

                                     47
Loving v. United States, No. 06-8006/AR


upbringing and Petitioner’s drug and alcohol abuse prior to and

during the offenses.

                                V.   Conclusion

      Petitioner is entitled to an evidentiary hearing to

establish the factual predicate for his claim.        Accordingly, in

light of Wiggins, we order an evidentiary hearing pursuant to

DuBay to address the matters related to the defense

investigation of Petitioner’s background and other matters that

may have produced evidence in either extenuation or mitigation

during the capital sentencing proceeding.         The DuBay judge shall

enter findings of fact and conclusions of law to address the

following matters:

      1.   Identify potential sentencing evidence, if any, alleged
           by the defense that was omitted or incompletely
           presented at trial.

      2.   Address the facts, if any, under (1) that would have
           been developed through a reasonable investigation by a
           competent attorney under Strickland. In this regard,
           what did trial defense counsel do to investigate
           information to present in the capital sentencing phase
           of the court-martial? What information, if any, did the
           counsel know or should have known that would have
           triggered an investigation into Petitioner’s traumatic
           background or the omitted or incomplete evidence
           identified under (1)?

      3.   What impact did any deficiency in investigating this
           case, if any, have on tactical decisions made by trial
           defense counsel (including the decision to use or not to
           request or to use any expert assistance)? Whether any
           information identified under (1) could have led to a
           change in defense counsel’s trial tactics in sentencing
           phase?




                                     48
Loving v. United States, No. 06-8006/AR


        4.   Were trial defense counsel aware of the information
             contained in Petitioner’s affidavits filed at this Court
             regarding violence in Petitioner’s family home and
             neighborhood? The DuBay hearing will evaluate the
             credibility and reliability of all factual information
             Petitioner has filed with this Court to support his
             habeas corpus petition.

        5.   The DuBay hearing will inquire into any other matters
             that relate to the issue of performance of trial defense
             counsel of the duty to conduct a reasonable
             investigation into the background of Petitioner, the
             omitted or incomplete evidence identified under (1), or
             any other evidence relevant to the capital sentencing
             proceeding, in light of prevailing professional norms at
             the time of the trial.

        6.   Whether there is a reasonable probability that, but for
             the omission at information identified under (1) through
             (5), the result of the sentencing proceeding would have
             been different? This requires a reweighing of the
             evidence adduced at trial and in the DuBay proceeding to
             determine this question: Had the panel been confronted
             with this evidence, was there a reasonable probability
             it would have returned a different sentence? The test
             is whether there is a reasonable probability that at
             least one member of the panel would have struck a
             different balance thereby not voting for a death
             sentence?141

        The officer conducting the DuBay hearing will make findings

of fact and conclusions of law.

                                   Decision

        The record of trial is returned to the Judge Advocate

General of the Army for remand to the convening authority who

will order a DuBay hearing to consider the previously identified

issues.      After such proceedings are concluded, the record of

trial along with the DuBay judge’s findings of fact and


141
      See Wiggins, 539 U.S. at 537.

                                     49
Loving v. United States, No. 06-8006/AR


conclusions of law will be returned directly to this Court for

further review.




                                     50
Loving v. United States, No. 06-8006/AR


     EFFRON, Judge (concurring in part and in the result):

     I agree that Petitioner is entitled to a hearing under

United States v. DuBay, 17 C.M.A. 147, 37 C.M.R. 411 (1967), and

I agree with the structure of the hearing outlined in the lead

opinion.

     I write separately to address a threshold question on which

we have not previously written:   What standards and procedures

should we apply in considering a petition for habeas corpus

filed during the period between the completion of direct legal

review under Article 71, Uniform Code of Military Justice

(UCMJ), 10 U.S.C. § 871 (2000), and final action under Article

76, UCMJ, 10 U.S.C. § 876 (2000)?   Legislation and judicial

decisions in the Article III courts provide important

restrictions on habeas review in the civilian sector.   We should

apply those limitations to habeas corpus review of court-martial

convictions under the All Writs Act, 28 U.S.C. § 1651(a) (2000).

     Applying the pertinent standards and procedures, we should

expressly reject Petitioner’s request for retroactive

application of the Supreme Court’s decisions arising after

completion of direct review under Article 71, UCMJ.   Likewise,

we should apply those standards and procedures to assess the

validity of our decision on direct review regarding Petitioner’s

ineffective assistance of counsel claim under the Sixth

Amendment to the Constitution.    U.S. Const. amend VI; see
Loving v. United States, No. 06-8006/AR


Strickland v. Washington, 466 U.S. 668 (1984).       In that regard,

we are not bound by our decision on direct review, which reached

a conclusion regarding ineffective representation of counsel --

a mixed question of fact and law -- without first determining

whether Petitioner received a full and fair hearing on the

factual and legal grounds for his claims.



                          I.   BACKGROUND

     Petitioner has requested extraordinary relief in the nature

of a writ of habeas corpus under the All Writs Act, 28 U.S.C. §

1651(a).   The Act authorizes “all courts established by Act of

Congress [to] issue all writs necessary or appropriate in aid of

their respective jurisdictions.”       Petitioner challenges the

validity of the death sentence adjudged by a general court-

martial following his conviction of several offenses, including

premeditated murder.

     On direct review, Petitioner’s death sentence was affirmed

by the Army Court of Military Review (now designated as the Army

Court of Criminal Appeals), this Court, and the Supreme Court of

the United States.   United States v. Loving, 34 M.J. 956

(A.C.M.R. 1992), on reconsideration, 34 M.J. 1065 (A.C.M.R.

1992); United States v. Loving, 41 M.J. 213 (C.A.A.F. 1994);

Loving v. United States, 517 U.S. 748 (1996).       The decision of

the Supreme Court constitutes the final judgment as to the


                                   2
Loving v. United States, No. 06-8006/AR


legality proceedings on direct review.      See Article 71(c)(1),

UCMJ.

        Although legal review has been completed, the case is not

yet final under Article 76, UCMJ, because the President has not

acted on the death sentence.      See Article 71(a), UCMJ, (“that

part of the sentence providing for death may not be executed

until approved by the President”).

        During the period following the Supreme Court’s decision,

Petitioner has sought collateral review of his conviction.     See

Loving v. United States, 62 M.J. 235, 238 (C.A.A.F. 2005)

(summarizing the appellate history of the case on direct and

collateral review).    Last year, we rejected Petitioner’s request

that we issue a writ of coram nobis to correct alleged errors in

the proceedings.    Id. at 260.    After reviewing the relationship

between the writs of coram nobis and habeas corpus, we observed

that under applicable federal law, a writ of coram nobis could

not provide a basis for relief if any other remedy remained

available.    Id. at 253.   We concluded that because a writ of

habeas corpus remained available for consideration by this Court

under the All Writs Act, Petitioner could not “properly file a

writ of coram nobis here.”    Id. at 256.    We also declined to

recharacterize Petitioner’s coram nobis request as a habeas

corpus petition, leaving the decision with Petitioner as to




                                    3
Loving v. United States, No. 06-8006/AR


whether a habeas corpus petition should be filed with our Court.

Id. at 259.

     Petitioner now has requested a writ of habeas corpus.      He

contends that he did not receive the effective assistance of

counsel, as guaranteed by the Sixth Amendment to the

Constitution, because his trial defense counsel failed to

conduct a reasonable investigation into the reasonably available

mitigating evidence.   See Strickland, 466 U.S. at 690-91.

Petitioner also contends that the President, in issuing rules

for death penalty sentencing proceedings in the military:      (1)

exceeded his authority by promulgating aggravating factors in

sentencing that should have been treated as functional elements

of the crime during findings; and (2) failed to require that the

court-martial panel find beyond a reasonable doubt during

sentencing that any mitigating circumstances are outweighed by

permissible aggravating factors.       See Ring v. Arizona, 536 U.S.

584 (2002).



                        II.   HABEAS CORPUS

     During the period between final legal review under Article

71(a), UCMJ, and final action under Article 76, UCMJ, a

servicemember is required to exhaust his or her remedies under

the UCMJ before seeking collateral review in the Article III

courts.   See Clinton v. Goldsmith, 526 U.S. 529, 537 n.11


                                   4
Loving v. United States, No. 06-8006/AR


(1999).    One of those remedies is a petition to this Court for a

writ of habeas corpus under the All Writs Act.      See Noyd v.

Bond, 395 U.S. 683, 695 n.7 (1969); Loving, 62 M.J. at 248-51.

       In the past, this Court has considered petitions requesting

relief following completion of legal review under Article 71(a),

UCMJ, but we have not expressly addressed the standards and

procedures for reviewing such petitions under the All Writs Act.

See, e.g., Garrett v. Lowe, 39 M.J. 293 (C.M.A. 1994).       The All

Writs Act “authorizes the employment of extraordinary writs . .

. .”   Clinton, 526 U.S. at 534.   The All Writs Act, however,

does not empower this Court “to act as a plenary administrator”

of all judgments that we have affirmed.      Id. at 536.

       The standards and procedures for consideration of petitions

during the period between final legal review under Article

71(a), UCMJ, and final action under Article 76, UCMJ, must

ensure that relief is limited to circumstances warranting an

extraordinary writ.   As in the Article III courts, habeas corpus

must be narrowly circumscribed by the standards and procedures

applicable to collateral review.       Otherwise, the writ could be

used to routinely circumvent the time limitations on matters

such as petitions for reconsideration (see C.A.A.F. R. 31) and

petitions for new trials (see Article 73, UCMJ, 10 U.S.C. § 873

(2000)).




                                   5
Loving v. United States, No. 06-8006/AR


      Both Congress and the Article III courts have given a great

deal of attention to limiting the availability of the habeas

corpus writ for post-conviction review of civilian criminal

cases.    See, e.g., Antiterrorism and Effective Death Penalty Act

of 1996 (AEDPA), Pub. L. No. 104-132, 110 Stat. 1214 (amending

28 U.S.C. §§ 2251-55 (2000), and inserting 28 U.S.C. §§ 2261-66

(2000)); Teague v. Lane, 489 U.S. 288 (1989) (plurality

opinion).   The core principles applied in Article III habeas

proceedings provide a useful framework for our consideration of

post-conviction habeas petitions in the military justice system

under the All Writs Act.

      We must exercise care, however, in borrowing from the

standards and procedures developed for use in the Article III

courts.   Many aspects of habeas corpus litigation in the Article

III courts are not readily transferred to the court-martial

process, particularly the federalism considerations applicable

to collateral review of state court criminal proceedings.     Given

the complex and dynamic nature of case law developments in the

Article III courts, we should limit our adaptation to those

standards and procedures necessary to decide the case before us.

             A.   APPLICABLE STANDARDS FOR HABEAS REVIEW

1.   Constitutional claims

      In a habeas review of a federal civilian conviction under

28 U.S.C. § 2255, the test for constitutional error is whether


                                  6
Loving v. United States, No. 06-8006/AR


“there has been such a denial or infringement of the

constitutional rights of the prisoner as to render the judgment

vulnerable to collateral attack.”      In habeas review of state

court convictions under 28 U.S.C. § 2254(d), the statute

provides a two-tiered approach, with separate standards for

questions of law and fact.    With respect to issues of law, the

question is whether the challenged decision “was contrary to, or

involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United

States.”    28 U.S.C. § 2254(d)(1).    With respect to factual

determinations, the statute employs a presumption of

correctness, asking whether the prior proceeding “resulted in a

decision that was based on an unreasonable determination of the

facts in light of the evidence presented in the State court

proceeding.”    28 U.S.C. § 2254(d)(2).

        At least one Article III court during collateral review of

prior military justice proceedings has applied the § 2254(d)

standards relevant to review of state court proceedings.

Brosius v. Warden, 278 F.3d 239, 245 (3d Cir. 2002).      From the

perspective of whether an extraordinary writ should be issued by

our Court, we need not develop a unique standard.     In terms of

restricting the scope of collateral review, the more detailed

guidance in § 2254(d) is preferable to the broad language of §

2255.    Because we are not literally reviewing a state


                                   7
Loving v. United States, No. 06-8006/AR


proceeding, the § 2254(d) standard of factual review may be

expressed as follows:   whether the prior proceeding resulted in

a decision that was based on an unreasonable determination of

the facts in light of the evidence presented in the prior

proceeding.

2.   Nonconstitutional federal claims

      Habeas review of state court proceedings under 28 U.S.C. §

2254 typically involves constitutional claims.   See Richard H.

Fallon, Jr., Daniel J. Meltzer & David L. Shapiro, Hart and

Wechsler’s The Federal Courts and the Federal System 1297 (5th

ed. 2003).    As a result, § 2254 does not provide a useful model

for review of habeas claims based upon nonconstitutional federal

requirements.   Habeas review of federal civilian convictions is

governed largely by the case law developed under the broad

language of 28 U.S.C. § 2255.   Habeas review of military justice

cases in the Article III courts takes place under 28 U.S.C. §

2241, under standards that vary widely among the circuits.    See

United States ex rel. New v. Rumsfeld, 488 F.3d 403 (D.C. Cir.

2006).   Because the present case does not involve a

nonconstitutional claim, we need not at this time select a

specific standard for habeas review of nonconstitutional

military justice issues under the All Writs Act.




                                  8
Loving v. United States, No. 06-8006/AR


             B.   PROCEDURAL CONCERNS IN HABEAS REVIEW

1.   Retroactivity of a new rule in a habeas claim

      As noted in the lead opinion, a decision announcing a new

rule of constitutional procedure applies to all cases pending on

direct review.    Griffith v. Kentucky, 479 U.S. 314, 328 (1987).

During collateral review of a final decision, however, there are

different considerations.   In Teague, the Supreme Court limited

the retroactive application of new constitutional law decisions

during federal habeas review of state convictions, citing

concerns about finality and efficiency.   489 U.S. at 309-10.

The Supreme Court held that a “‘habeas court need only apply the

constitutional standards that prevailed at the time the original

proceedings took place.’”   Id. at 306 (quoting Desist v. United

States, 394 U.S. 244, 262-63 (1969)).

      The Supreme Court identified two exceptions under which new

rules could be given retroactive application during habeas

review:   (1) where a new rule “places certain kinds of primary,

private individual conduct beyond the power of the criminal law-

making authority to proscribe”; and (2) where a rule articulates

fundamental procedures “without which the likelihood of an

accurate conviction is severely diminished.”   Id. at 311-13

(citation and quotation marks omitted).   In view of the

importance of finality and efficiency in the military justice

system, we should expressly state that the Teague principles


                                  9
Loving v. United States, No. 06-8006/AR

apply to habeas review of court-martial cases under the All

Writs Act.

2.   Procedural default of a habeas claim

      When a case is subject to habeas review in the Article III

courts, failure to raise a claim during prior proceedings

normally constitutes a procedural default unless the petitioner

“can show cause for the default and prejudice resulting

therefrom.”   Teague, 489 U.S. at 298; see United States v.

Frady, 456 U.S. 152, 167-68 (1982); Wainwright v. Sykes, 433

U.S. 72, 84 (1977).   With respect to a claim of ineffective

assistance of counsel, however, the Supreme Court in Massaro v.

United States, 538 U.S. 500 (2003), declined to invoke the

procedural default doctrine to preclude a petitioner from

raising that issue on habeas review when he had not raised it on

direct review.   Id. at 504.   Focusing primarily on the often

incomplete or inadequate development of the record for purposes

of resolving an ineffective counsel claim, the Supreme Court

stated that “in most cases” collateral review actually is

“preferable to direct appeal for deciding claims of ineffective

assistance of counsel.”   Id. at 504.   In the present case, the

Government has not raised the defense of procedural default, so

we need not determine how the procedural default doctrine and

its various exceptions should apply in the context of a military

justice habeas case under the All Writs Act.   See 2 Randy Hertz


                                 10
Loving v. United States, No. 06-8006/AR

& James S. Liebman, Federal Habeas Corpus Practice and Procedure

§ 41.7b, at 1958-59 (5th ed. 2005).

3.   Relationship of habeas claims to direct review

       In the present case, Petitioner raised an issue of

ineffective assistance of counsel on direct review.   Assuming

for present purposes that the claim he made on direct review

fairly includes the claims he makes in the pending habeas

petition, we should assess the relationship between

consideration of ineffective assistance on direct review and

subsequent consideration upon habeas review under the All Writs

Act.

       The Supreme Court in Massaro expressly declined to address

the impact of direct review of an ineffective assistance of

counsel claim on a subsequent habeas petition, observing that

“certain questions may arise in subsequent proceedings under §

2255 concerning the conclusiveness of determinations made on the

ineffectiveassistance claims on direct appeal; but these matters

of implementation are not before us.”   538 U.S. at 508-09.   In

the present case, the conclusiveness of our ineffective-

assistance determinations on direct review is directly related

to adequacy of the record and the absence of a hearing, matters

that are considered in sections 4 and 5, infra.




                                 11
Loving v. United States, No. 06-8006/AR

4.   Development of the habeas record

      In federal habeas review of a state conviction, a

petitioner may obtain an evidentiary hearing, subject to a

variety of limitations imposed by statute and case law

concerning presumptions and deference to state court

factfinding.   See 28 U.S.C. § 2254(d)-(e).   If a petitioner

“failed to develop the factual basis of a claim in State court

proceedings,” the federal habeas court may not grant a hearing

unless:

      (A) the claim relies on -–

           (i) a new rule of constitutional law, made
           retroactive to cases on collateral review by the
           Supreme Court, that was previously unavailable;
           or

           (ii) a factual predicate that could not have been
           previously discovered through the exercise of due
           diligence; and

      (B) the facts underlying the claim would be sufficient
      to establish by clear and convincing evidence that but
      for constitutional error, no reasonable factfinder
      would have found the applicant guilty of the
      underlying offense.

28 U.S.C. § 2254(e)(2)(A)-(B).

      The term “failed to develop,” however, does not apply

unless the failure to develop facts in the prior proceeding is

attributable to the petitioner.     See Williams v. Taylor, 529

U.S. 420 (2000).   For example, if a state has not held an

evidentiary hearing, a petitioner has not “failed to develop”



                                   12
Loving v. United States, No. 06-8006/AR

the factual basis for the claim, and the court determines

whether a hearing is necessary under the standards applicable to

a procedural default.   See Bryan v. Mullin, 335 F.3d 1207 (10th

Cir. 2003).   When a petitioner alleges grounds that would

warrant issuance of a writ, facts are in dispute, and the state

has not provided a full and fair hearing to resolve the factual

matter, the federal court will provide a habeas hearing.     See,

e.g., Bell v. True, 413 F. Supp. 2d 657, 699 (W.D. Va. 2006);

King v. Bell, 392 F. Supp. 2d 964, 974 (M.D. Tenn. 2005).

     In habeas review of federal convictions under § 2255, the

opportunity to obtain a federal hearing is broader.   The habeas

court will hold a hearing to make findings of fact and

conclusions of law “[u]nless the motions and the files and the

records in the case conclusively show that the prisoner is

entitled to no relief . . . .”   Although issues of comity and

federalism account for the difference between the standards

applicable for review of state and federal convictions, the

underlying result is the same -- development of a record, either

on direct review or during collateral review, that provides a

foundation for evaluating the habeas claim.

     The military justice system does not have standing trial

courts.   See Articles 22 and 23, UCMJ, 10 U.S.C. §§ 822, 823

(2000) (designating officials authorized to “convene” general

and special courts-martial).   Once the convening authority has


                                 13
Loving v. United States, No. 06-8006/AR

acted on a case, there is no trial-level forum available to

consider post-conviction matters reviewed by trial courts in

civilian cases, such as ineffective assistance of counsel.     See

DuBay, 17 C.M.A. at 149 n.2, 37 C.M.R. at 413 n.2 (“Normally,

collateral issues of this type would, on remand in the civil

courts, be settled in a hearing before the trial judge.   The

court-martial structure, under the Uniform Code of Military

Justice, however, is such that this cannot be accomplished.”).

     In the military justice system, issues such as ineffective

assistance of counsel may be raised during direct appeal, and

the appellate court determines whether to order a factfinding

hearing using the procedure established in DuBay.   Id.; see

United States v. Campbell, 57 M.J. 134, 138 (C.A.A.F. 2002).     In

such cases, we resolve the question of whether a factfinding

hearing is necessary by applying standards similar to those

employed in the Article III courts in the course of deciding

whether a factfinding hearing is necessary on collateral review.

See United States v. Ginn, 47 M.J. 236, 248 (C.A.A.F. 1997).

     At the time of our direct review of Petitioner’s case, we

applied a standard that arguably provided appellants with an

even broader opportunity to obtain a post-conviction hearing.

See, e.g., United States v. Wean, 37 M.J. 286, 2888 (C.M.A.

1993) (requiring a DuBay hearing or additional affidavits when

defense counsel affidavits were “inadequate or nonresponsive”);


                               14
Loving v. United States, No. 06-8006/AR

United States v. Perez, 18 C.M.A. 24, 26, 39 C.M.R. 24, 26

(1968) (stating that a hearing is required to resolve

conflicting affidavits if “the evidence before us does not so

compellingly demonstrate [the] accuracy of recollection by one

as opposed to the other . . . as to justify determination of the

issue on the basis of the affidavits”).

5. Habeas review of Sixth Amendment claims in the absence of a
hearing during direct review

     As discussed earlier, the Supreme Court in Massaro

identified a number of problems associated with reliance on

direct appeal to resolve ineffective counsel claims, focusing

primarily on the difficulty of ascertaining the pertinent facts:

“When an ineffective-assistance claim is brought on direct

appeal, appellate counsel and the court must proceed on a trial

record not developed precisely for the objective of litigating

or preserving the claim and thus often incomplete or inadequate

for this purpose.”   538 U.S. at 504-05.   With respect to the

constitutional standard, the Supreme Court noted:

     Under Strickland v. Washington, 466 U.S. 668
     (1984), a defendant claiming ineffective counsel
     must show that counsel’s actions were not
     supported by a reasonable strategy and that the
     error was prejudicial. The evidence introduced
     at trial, however, will be devoted to issues of
     guilt or innocence, and the resulting record in
     many cases will not disclose the facts necessary
     to decide either prong of the Strickland
     analysis.




                                15
Loving v. United States, No. 06-8006/AR

Id. at 505.     The Supreme Court emphasized that further

proceedings were needed not only to ascertain the facts, but

also to place the facts in the proper context:

     If the alleged error is one of commission, the
     record may reflect the action taken by counsel
     but not the reasons for it. The appellate court
     may have no way of knowing whether a seemingly
     unusual or misguided action by counsel had a
     sound strategic motive or was taken because the
     counsel’s alternatives were even worse. The
     trial record may contain no evidence of alleged
     errors of omission, much less of the reasons
     underlying them. And evidence of alleged
     conflicts of interest might be found only in
     attorney-client correspondence or other documents
     that, in the typical criminal trial, are not
     introduced.

Id. (citation omitted).

     The Supreme Court specifically linked the issue of factual

development to the second prong of Strickland:     “Without

additional factual development, moreover, an appellate court may

not be able to ascertain whether the alleged error was

prejudicial.”    Id.   In the course of discussing the procedure,

the Supreme Court highlighted the critical role of a hearing on

the issue of ineffective assistance:

     The court may take testimony from witnesses for
     the defendant and the prosecution and from the
     counsel alleged to have rendered the deficient
     performance. See, e.g., Griffin, supra, at 1109
     (In a § 2255 proceeding, the defendant “has a
     full opportunity to prove facts establishing
     ineffectiveness of counsel, the government has a
     full opportunity to present evidence to the
     contrary, the district court hears spoken words
     we can only see in print and sees expressions we


                                  16
Loving v. United States, No. 06-8006/AR

     will never see, and a factual record bearing
     precisely on the issue is created[.]”).

Id. at 505-06.

     As noted in section II.B.3., supra, the Supreme Court left

open in Massaro the question of whether consideration of a Sixth

Amendment claim on direct review of a federal conviction

precluded habeas review of the same matter.   There is nothing in

the Supreme Court’s decision, however, that suggests that it

would be appropriate to preclude habeas review in a case where a

petitioner, during direct review, did not have an adequate

opportunity to develop the factual basis for a post-conviction

Sixth Amendment claim under Strickland.    On the contrary, in

view of the Supreme Court’s emphasis on the importance of

factfinding, it would be inappropriate to preclude habeas review

of a Strickland claim previously considered on direct review

unless a petitioner had a full and fair opportunity to have a

court address factual matters during direct review.

     This Court has no factfinding powers.    See Article 67(c),

UCMJ, 10 U.S.C. § 867(c) (2000).    Accordingly, we can only

afford an opportunity for factual resolution on direct appeal by

applying the standards in Ginn to determine whether an appellant

has presented a Strickland claim requiring a DuBay hearing.      If

an appellant has made such submission on direct review, and we




                               17
Loving v. United States, No. 06-8006/AR

have not ordered a DuBay hearing, then the appellant has not

received a full and fair hearing on the Strickland issue.


          III.     APPLICATION OF HABEAS CORPUS PRINCIPLES

              A.   INEFFECTIVE ASSISTANCE OF COUNSEL CLAIM

     In evaluating Petitioner’s claim of ineffective assistance

of counsel in failing to conduct a reasonable investigation into

reasonably available mitigating evidence under the standards and

procedures identified in part II, supra, we look to determine

whether defense counsel’s decisions as to this investigation

were “contrary to, or involved an unreasonable application of,

clearly established Federal law, as determined by the Supreme

Court of the United States.”     28 U.S.C. § 2254(d)(1).     That

“clearly established Federal law” is found in Strickland,           466

U.S. at 490.

     The Strickland Court articulated a two-pronged test for

determining the claimed ineffectiveness of defense counsel’s

representation.     First, in light of the facts and all the

circumstances of the particular case, and when viewed at the

time of counsel’s conduct, were the complained-of acts or

omissions outside the wide range of professionally competent

assistance?    Id. at 690.    That is, did the performance fall

“below an objective standard of reasonableness” measured “under

prevailing professional norms”?     Id. at 688.   Second, is there a



                                   18
Loving v. United States, No. 06-8006/AR

reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different

-- a probability sufficient to undermine confidence in the

outcome?   Id. at 694.   Pertinent to the petition now before us,

the Supreme Court stated:

     These standards require no special amplification in
     order to define counsel’s duty to investigate, the
     duty at issue in this case. As the Court of Appeals
     concluded, strategic choices made after thorough
     investigation of law and facts relevant to plausible
     options are virtually unchallengeable; and strategic
     choices made after less than complete investigation
     are reasonable precisely to the extent that reasonable
     professional judgments support the limitations on
     investigation. In other words, counsel has a duty to
     make reasonable investigations or to make a reasonable
     decision that makes particular investigations
     unnecessary. In any ineffectiveness case, a
     particular decision not to investigate must be
     directly assessed for reasonableness in all the
     circumstances, applying a heavy measure of deference
     to counsel’s judgments.

Id. at 690-91.

     Petitioner argues that, in evaluating the reasonableness of

his defense counsel’s investigation, we ought to apply

retroactively what he considers to be a “new rule” found in the

Supreme Court’s intervening decision in Wiggins v. Smith, 539

U.S. 510 (2003).   There, the Supreme Court found ineffective

representation by a defense counsel in a capital case who failed

to pursue leads and to expand the mitigation investigation into

the defendant’s traumatic life history.   Id. at 519-34.




                                 19
Loving v. United States, No. 06-8006/AR

     Apart from whether retroactive application would be

appropriate under the standards discussed in section II.B.1.,

supra, there is no basis upon which to conclude that the

decision in Wiggins represents a “new rule.”     After discussing

its earlier decision in Williams v. Taylor, 529 U.S. 362 (2000),

and referring to that opinion as “illustrative of the proper

application of [the Strickland] standards,” the Wiggins Court

said of its decision in Williams:    “In highlighting counsel’s

duty to investigate, . . . we applied the same ‘clearly

established’ precedent of Strickland we apply today.”     Wiggins,

539 U.S. at 522.   Accordingly, recognizing that both Williams

and Wiggins serve only to illustrate the appropriate application

of Strickland’s standard to claims of inadequate investigation,

they do not represent a “new rule” for purposes of retroactive

application.   As such, we should reject Petitioner’s reliance on

Wiggins as the basis for relief or as a vehicle for

retroactively applying any new legal concepts during collateral

review of Petitioner’s Sixth Amendment claims.    See Smith v.

Dretke, 422 F.3d 269, 279 (5th Cir. 2005).   Applying the

limitations on retroactivity that govern habeas proceedings,

Strickland, not Wiggins, provides the appropriate yardstick for

assessing whether the writ should issue.   Cases such as Wiggins

and Williams may be pertinent to the extent that they illustrate




                                20
Loving v. United States, No. 06-8006/AR

a proper Strickland analysis, but they cannot be used to

substitute for or expand the scope of Strickland.

     We apply the habeas framework to Petitioner’s claims of

ineffective assistance of counsel by determining, first, whether

Petitioner has received a full and fair hearing of these claims.

If he did not receive such a hearing, we then must consider

whether there was an appropriate determination during direct

review that no hearing was required into those claims.   If a

hearing into the factual basis for Petitioner’s claims was

required, Petitioner now is entitled to a full and fair hearing

of those claims.

     During the sentencing proceeding at trial, defense counsel

presented testimony from members of Petitioner’s family,

individuals from the community in which he was raised, officials

from the detention facility, and a fellow servicemember.    The

sentencing testimony addressed the negative environment in

Petitioner’s family, violence in the community during his

formative years, and other mitigating factors.   As noted in the

lead opinion, appellate defense counsel have submitted post-

trial affidavits from members of Petitioner’s family and others

containing substantial details not presented at trial.   These

affidavits paint a much more graphic picture of Petitioner’s

background than the testimony presented at trial, including

detailed information concerning Petitioner’s childhood alcohol


                               21
Loving v. United States, No. 06-8006/AR

and drug abuse, the systematic physical violence family members

inflicted on Petitioner, family rejection of Petitioner,

including knowledge that his mother wanted to preclude his birth

through an abortion, and violence in the community directed at

the family in general and Petitioner in particular, including

the use of firearms against Petitioner.

     At trial, the prosecution’s closing argument on sentencing

emphasized that the defense had presented little information

that would connect the home and community environment to any

effect on Petitioner.   The detailed information reflected in the

affidavits of potential witnesses submitted on appeal, if

sufficiently reliable for presentation at trial, might well have

provided the necessary link.

     This Court does not have factfinding powers.    As a result,

we were not in a position during direct review of Petitioner’s

conviction to evaluate appellate defense counsel’s contention

that the information was both reliable and outcome

determinative.   Likewise, without factfinding powers, we were

not in a position during direct review to evaluate the

Government’s contention that the affidavits from defense counsel

provided a conclusive basis for determining that counsel were

not ineffective; nor were we in a position to determine that the

information in the affidavits from others would not have had a

significant effect during the sentencing process.


                                22
Loving v. United States, No. 06-8006/AR

     Given the important mixed questions of fact and law raised

by the post-trial affidavits, a hearing should have been ordered

on direct review under the then-current standards set forth in

Wean and Perez.     See section II.B.4., supra.   Moreover, as set

forth in the lead opinion, a hearing is required at the present

time under Ginn.

     During habeas hearings at both the state and federal level,

factfinding courts evaluate the reliability and impact of the

type of information submitted by appellate defense counsel in

the present case.    In the military justice system, a similar

evaluation may be made in a DuBay hearing that receives

testimony from potential witnesses as to what they would say at

trial and from defense counsel concerning both their

investigation and trial strategies.    Such a hearing can

identify:   (1) the specific sources of mitigation or rebuttal

information omitted or incompletely presented at trial; (2)

whether such omitted or incomplete sources of information should

have been identified in an investigation by or under the

direction of a competent attorney under Strickland; (3) whether

such information, if properly investigated, would have provided

a significant addition to the information available for

presentation at trial; (4) whether the availability of such

information reasonably could have led counsel to change trial

tactics in specific respects; (5) whether any such change in


                                  23
Loving v. United States, No. 06-8006/AR

trial tactics might have had an impact on the trial outcome; and

(6) whether, in light of such impact, any deficiency of counsel

resulted in prejudicial error under Strickland.   The questions

set forth in the lead opinion provide the appropriate framework

for a hearing on these issues.

                       B.   THE RING CLAIM

     Under the standards set forth in section II.B.1., supra, I

agree with the lead opinion that Petitioner is not entitled to

relief under Ring v. Arizona, 536 U.S. 584 (2002).   See Schriro

v. Summerlin, 542 U.S. 348 (2004).




                                 24
Loving v. United States, No. 06-8006/AR


     CRAWFORD, Judge (dissenting):

     I respectfully dissent from the action of the majority

ordering a hearing in this case under United States v. DuBay,

17 C.M.A. 147, 37 C.M.R. 411 (1967), because, in so doing, the

majority ignores both the facts that have already been “salted

down” in the record of trial as well as this Court’s previous

review of those facts.   Neither the facts nor the legal

standards applicable to the facts have changed since this Court,

on direct appeal in 1994, thoroughly reviewed Petitioner’s

allegations of ineffectiveness of counsel under the standards

set forth in Strickland v. Washington, 466 U.S. 668 (1984).

Wiggins v. Smith, 539 U.S. 510 (2003), did not change the

Strickland standard, and in any event, Wiggins is clearly

distinguishable from this case.   Just as they were in 1994, the

facts are present in the record of trial1 without resorting to a

DuBay hearing to decide the Strickland issue.   I must then ask

the question, what other than the personnel at this Court, has

changed since 1994?


1
  The affidavits submitted by Petitioner’s family members with
details regarding Petitioner’s childhood were admitted by this
Court as appellate exhibits on April 23, 1993. United States v.
Loving, 38 M.J. 178 (C.M.A. 1993). The original opinion in this
case was decided on November 10, 1994. United States v. Loving,
41 M.J. 213 (C.A.A.F. 1994). Petitioner’s three defense counsel
provided affidavits in March 1992 in response to an order of the
Army Court of Military Review. Affidavit of JDS, dated March 4,
1992; Affidavit of WHI, dated March 2, 1992; Affidavit of DLH,
dated March 3, 1992.
Loving v. United States, No. 06-8006/AR


                       I.   STANDARD OF REVIEW

     If a petitioner was given full and fair consideration to

each of his claims on a standard that has remained unchanged,

the petitioner is not entitled further review of the same issue.

“[W]hen a military decision has dealt fully and fairly with an

allegation raised in that application, it is not open to a

federal civil court to grant the writ simply to re-evaluate the

evidence.”   Burns v. Wilson, 346 U.S. 137, 142 (1953) (citation

omitted).    In this case, counsel had every reasonable condition

and tool to raise the issue of effectiveness of counsel during

the action by the convening authority.    Such motion raised to

the convening authority then would be “ruled upon by the same

. . . judge who presided at trial.”    Massaro v. United States,

538 U.S. 504, 506 (2003).    That “judge, having observed the

earlier trial, should have an advantageous prospective for

determining the effectiveness of counsel’s conduct and whether

any deficiencies were prejudicial.”    Id.   After that stage,

counsel representing Petitioner, the same counsel present on

this appeal, years later2 was not hesitant to raise issues

concerning the performance of trial defense counsel and presents

no evidence of being in “an awkward position in vis-a-vis trial


2
  Compare the one-year time limitation under the Antiterrorism
and Effective Death Penalty Act of 1996 (AEDPA), 28 U.S.C.
§ 2244(d)(1)(2000), and the two-year new trial time limitation
in the military. Rule for Courts-Martial (R.C.M.) 1210.

                                  2
Loving v. United States, No. 06-8006/AR


[defense] counsel.”   Id.3   Thus, Petitioner’s counsel could be

assured the facts, on a common issue -- not a novel issue, were

correctly found and applied during our direct review of this

case.4   We should not repeat the process we have already

carefully performed by reviewing this issue again.    This Court’s

prior decision is and should be considered final.

     Federal statutes also limit other circuit courts’ review of

habeas corpus claims where the same issue was litigated on

direct appeal.   The Antiterrorism and Effective Death Penalty

Act of 1996 (AEDPA), 28 U.S.C. § 2254(d)(2000), which is

persuasive authority, provides that a writ of habeas corpus on

behalf of a person in custody pursuant to the judgment of a

state court shall not be granted with respect to any claim that

was adjudicated on the merits in the state court proceedings

unless the adjudication of the claim resulted in a decision that

was: (1) contrary to, or involved an unreasonable application

of, clearly established federal law as determined by the United

States Supreme Court; or (2) based on an unreasonable

3
  In the military justice system, one of the most frequently
litigated issues is the effectiveness of counsel. Francis A.
Gilligan & Fredric I. Lederer, Court-Martial Procedure
§ 5-55.00, at 201-13 (2d ed. 1999 & 2004 Supp.) and cases cited
therein.
4
  Appellate defense counsel raised numerous appellate issues in
Loving, 41 M.J. at 227. One of the issues raised was the
effectiveness of counsel. Id. at 299. “As they did before the
court below, they have not identified in what particulars the
investigation was inadequate or what additional issues should
have been raised.” Id.

                                  3
Loving v. United States, No. 06-8006/AR


determination of the facts in light of the evidence presented at

the state court proceeding.   The “unreasonable application”

prong permits a federal habeas corpus court to grant the writ if

the state court identifies the correct governing legal principle

from the Supreme Court’s decisions, but unreasonably applies

that principle to the facts of a petitioner’s case.

     This Court, on direct appeal, adjudicated Petitioner’s

claim that his trial defense counsel were ineffective for

failing reasonably to investigate his background for mitigation

evidence.   In evaluating that claim, we applied the standard

established in Strickland, the same standard applied in Wiggins

and the same standard applied to such claims today.    In

accordance with 28 U.S.C. § 2254(d), habeas review of this issue

is barred unless this Court’s decision “was contrary to, or

involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court of the United

States . . . [or] . . . was based on an unreasonable

determination of the facts in light of the evidence presented in

the [original] proceeding.”   28 U.S.C. § 2254(d)(1) and (2).

Since this Court reviewed the issue of ineffective assistance of

counsel,5 including the “reasonableness” of trial defense


5
  The majority relies on essentially the same post-trial
affidavits and documents it had before it on the direct appeal
to now conclude that it did not review the “reasonableness” of
the investigation by defense counsel.

                                 4
Loving v. United States, No. 06-8006/AR


counsel’s investigation on direct review and applied the

appropriate standard set out in Strickland, AEDPA bars further

review of this issue.

        In addition, the law of the case doctrine and the doctrine

of finality preclude review of the issues raised by Petitioner.

To allow unlimited extraordinary writs would be an abuse of

discretion.    “The interest in finality of judgments dictates

that the standard for a successful collateral attack on a

conviction be more stringent than the standard applicable on a

direct appeal.”    United States v. Stoneman, 870 F.2d 102, 103

(3d Cir. 1989).    This case demonstrates the need for finality.

  II.    THE ISSUE AND FACTS REGARDING THE INEFFECTIVE ASSISTANCE
          OF COUNSEL CLAIM WERE ADDRESSED ON DIRECT APPEAL.

        The majority concludes that “in light of” Wiggins, it does

“not have the factual predicate to determine if our prior

decision addressing the issue of ineffective assistance of

counsel is correct.”    The majority, however, notes that Wiggins

“applied the ‘clearly established’ precedent of Strickland v.

Washington” and then cites Wiggins, citing Strickland, for the

proposition that “defense counsel has a fundamental duty to

perform a reasonable investigation.”




                                   5
Loving v. United States, No. 06-8006/AR


     Wiggins cites Strickland throughout the opinion and never

establishes any new rules.6   Wiggins is a fact-based decision and

did not change the law with regard to evaluating ineffective

assistance of counsel claims.   Those courts which have addressed

or applied Wiggins have recognized this and have distinguished

Wiggins.7   The majority, however, attempts to make something out

of Wiggins which was never intended by the Supreme Court.


6
  The majority opinion describes Wiggins as clarifying and
illuminating “the standards for a reasonable investigation in a
criminal trial, in general, and in a death penalty case, in
particular.”
7
  See McHone v. Polk, 392 F.3d 691, 710 (4th Cir. 2004):

     Accordingly, we hold that where, as here, counsel has
     investigated and presented mitigating evidence pertaining
     to petitioner’s childhood and that the jury has credited
     such evidence and nonetheless imposed the death penalty,
     that counsel’s decision not to investigate further,
     particularly where such investigation would bear little
     -- if any -- fruit, cannot support a Strickland claim.

Johnson v. Bell, 344 F.3d 567, 574 (6th Cir. 2003) (Court held
that the testimony of petitioner’s family during mitigation
sentencing would not have held up to the quantum of evidence
necessary to pass the second “prejudice” prong of Strickland
because the court did not see how this testimony would have
created a reasonable probability that the jury would have found
against the death penalty had they heard this testimony.);
Wilson v. Ozmint, 352 F.3d 847, 866 (4th Cir. 2003) (Unlike in
Wiggins, the appellant’s counsel made the decision to not
present additional mitigation evidence after a thorough
investigation.); Coble v. Dretke, 444 F.3d 345, 356 (5th Cir.
2006) (“Unlike in Wiggins, Coble’s attorneys not only
investigated his background, they also offered a mitigation
case.”); Marshall v. Hendricks, 313 F. Supp. 2d 423, 440
(D.N.J. 2004) (“Although several Supreme Court decisions have
applied Strickland to ineffective assistance of counsel claims
at the sentencing phase of a capital trial, all are factually
distinguishable from the present case.”); Bucklew v. Luebbers,

                                 6
Loving v. United States, No. 06-8006/AR


     Wiggins addresses a state court’s misapplication of the

Strickland standard.   539 U.S. at 551.   It did not modify the

Supreme Court’s interpretation of Strickland.     In this case, the

majority is now holding that this Court “did not focus on the

investigative aspects leading to defense counsel’s tactical

decision in sentencing” when reviewing the case on direct

appeal, even though this Court found that defense counsel “made

reasonable tactical decisions related to the sentencing

proceeding.”   I believe that on direct appeal, this Court did

evaluate the reasonableness of the defense counsel’s

investigation.   The evidence necessary to make such evaluation

was before this Court at the time in the record itself, as well

as in the numerous affidavits submitted as appellate exhibits

from the three trial defense counsel.8    The affidavits and

documents that the majority relies on to conclude there was

“powerful mitigating evidence” which was not investigated were

before this Court on direct appeal, including the testimony of

the family members and acquaintances at trial.9



436 F.3d 1010, 1014 n.3 (8th Cir. 2006) (Court agreed with
district court’s interpretation that Wiggins did not establish a
“supervening precedent but demonstrate[d] specific applications
of Strickland to particular fact situations.”).
8
  Affidavit by JDS dated March 4, 1992; Affidavits by WHI dated
March 2 1992, February 22, 1993, February 23, 1993,
respectively; Affidavits by DLH dated March 3 1992, February 7,
1993, respectively.
9
  The family’s affidavits were admitted by the Court on April 23,
1993, as Appellate Exhibits. 38 M.J. 178-79 (C.M.A. 1993).

                                 7
Loving v. United States, No. 06-8006/AR


     III.     EXAMINING THE FACTS UNDER STRICKLAND AND WIGGINS

     These facts were “salted” away in the record of trial, and

the appellate exhibits reveal what actions were taken and the

thought processes of trial defense counsel in this case.    The

record shows the numerous witnesses and evidentiary exhibits

that were presented by the defense during the sentencing hearing

and significantly, what evidence trial defense counsel and their

forensic psychiatrist evaluated, considered, and discussed among

themselves and with Petitioner before deciding on a strategy and

what evidence actually to present and not present on the merits

and during sentencing.

               Investigation of Petitioner’s Background

     In this case, trial defense counsel visited Petitioner’s

hometown.10   They interviewed family members, teachers, friends,

acquaintances, and reviewed school records.    They interviewed

members of Petitioner’s unit and Petitioner.    Trial defense

counsel did conduct an investigation and then ultimately

presented testimony and documents that this investigation

yielded at trial.11

10
   In Wiggins, the defense counsel relied on a report to evaluate
the Wiggins’s background and determine whether to investigate
any further. 539 U.S. at 524. In this case, trial defense
counsel visited and interviewed a number of individuals from
Petitioner’s hometown, family, school, background, and unit.
The defense presented numerous witnesses and documents at trial.
Petitioner’s counsel did investigate his case.
11
   According to their affidavits, trial defense counsel:



                                  8
Loving v. United States, No. 06-8006/AR


         Investigation of Petitioner’s Physiological and
                     Psychological Background

     The defense considered and inquired about potential

physiological reasons, such as a prior head injury or brain

abnormality, to explain or mitigate Petitioner’s actions.     The

defense had at their disposal a sanity board and a forensic

psychiatrist.   Dr. David Armitage is a forensic psychiatrist who

holds professional degrees in medicine and law.12   He was the

Associate Chairman for Forensic Science and Litigation Support,

Department of Legal Medicine, Armed Forces Institute of

Pathology, Washington, D.C., and Consultant Emeritus to the

Surgeon General of the Army on Forensic Psychiatry.   Loving,

41 M.J. at 240.   He was part of the defense team and thus his

tests, evaluations, and advice were covered and protected by the

attorney-client privilege.

     In their affidavits, trial defense counsel discussed Dr.

Armitage’s extensive involvement and participation in the



     did extensive investigation of Private Loving’s past,
     from birth through the date of the offenses. Major
     [H] spent approximately a week in Private Loving’s
     home town speaking with his family, his . . .
     teachers, his neighbors, religious leaders who knew
     him and the coaches who worked with him. We
     interviewed dozens of people in Private Loving’s unit
     and numerous friends and acquaintances. We had long
     discussions with Private Loving himself.
12
  Wiggins’s attorney did not utilize the services of a forensic
psychiatrist or request additional psychological testing as was
conducted in Petitioner’s case.

                                 9
Loving v. United States, No. 06-8006/AR

preparation and trial of this case.   Dr. Armitage met

“extensively with Private Loving, and [trial defense counsel]

obtained all the psychological and medical testing Dr. Armitage

needed to provide the [defense] a proper evaluation of the case

from his perspective.”13

       Investigation of Petitioner’s Alcohol and Drug Use

     The defense also considered whether to present a partial

mental responsibility defense or diminished capacity defense

based on alcohol and drug intoxication.   The defense was aware

of Petitioner’s history of drug and alcohol use, to include his

claim of ingesting alcohol, cocaine, and marijuana or hashish

before and during the crime spree.    Considering the

circumstances surrounding the two robberies, the two

murder/robberies, and the attempted murder/robbery, as well as

Petitioner’s detailed recall of the events without remorse to

law enforcement shortly after the crimes, attempts to show

Petitioner was drunk or drugged or his actions were the result



13
  Unlike in Wiggins, Petitioner was interviewed extensively by
Dr. Armitage and other tests and evaluations Dr. Armitage
thought were appropriate were conducted. Dr. Armitage
participated in evaluating not only the psychiatric evidence
present in the case, but also assisted trial defense counsel in
evaluating the evidence in the entire case, as well as how
certain presentations or strategies would be more favorably
received by the court members. Dr. Armitage even prepared
personality profiles of the court members for trial defense
counsel to assist in this assessment.



                               10
Loving v. United States, No. 06-8006/AR

of some kind of diminished capacity were not feasible and

fraught with potential risk.

     Trial defense counsel and Dr. Armitage weighed, reviewed,

and evaluated the results of all psychological and medical

testing conducted on Petitioner with the evidence of his

intoxication at the time of the crime spree.    Concluding that

the evidence would have to come in through the testimony of

Petitioner, the defense team then considered whether that

strategy would be the best one for this case.   Based on their

own experiences and consultations with their expert and other

experienced counsel, their observations of Petitioner’s

inability to present himself well as a witness, as well as the

Government’s ability to counter any expert testimony with

evidence that Petitioner had sociopathic personality traits,14

trial defense counsel decided that course of action would not be

the most beneficial.

         Strategy Decisions: Avoid Opening the Door to
              Evidence of a Sociopathic Personality

     In Petitioner’s case, the members heard an extensive amount

of evidence about his difficult life, the problems with his


14
  The defense was concerned that the Government would be able to
counter any intoxication defense by pointing out the details of
the crimes themselves, and Petitioner’s ability to recall the
intricate details as well as his thought processes during the
crimes to law enforcement personnel without the prompting or
intensive questioning that usually accompany an interview of a
suspect.

                               11
Loving v. United States, No. 06-8006/AR

family and school, his problems with alcohol and drugs, that he

was a victim of and exposed to violence, and that he was

obsessive of his manipulative girlfriend.   Trial defense

counsel, in conjunction with Dr. Armitage, conducted an

extensive investigation of Petitioner, his family, friends,

acquaintances, teachers, and work associates.   They thought

about the potential issues or defenses and what kind of evidence

would support those theories.   After they performed their

investigation, they carefully reviewed what they had and then

made an informed decision, in consultation with Petitioner, on

what course of action would be best to save Petitioner from a

death sentence.

     There is no indication in this case from the numerous

affidavits and records presented by appellate counsel that

further investigation by trial defense counsel at the time of

the trial would have revealed any other potential defenses or

minimized aggravating factors in Petitioner’s background.

Significantly, at the same time defense counsel were trying to

present a particular picture of Petitioner, trial defense

counsel were cautious and cognizant of doing what was necessary

to avoid opening the door to evidence that would show Petitioner

had a propensity to repeat this type of misconduct in the

future.   This evidence would have guaranteed a death sentence.

Also, unlike in Wiggins, Petitioner’s defense counsel did


                                12
Loving v. United States, No. 06-8006/AR

present an extensive mitigation case during the merits of the

case, as well as during the sentencing phase, in an attempt to

convince the members that Petitioner would not be a further

threat to society if confined and that confinement for life was

appropriate over a sentence to death.

     In this case, Petitioner had been exposed to, and was

involved in, violent behavior.15    In addition, Dr. Armitage

believed Petitioner had a sociopathic personality and would

commit this type of misconduct in the future.    If Dr. Armitage

testified, he would be subject to interview and cross-

examination by the Government.     There was a real potential that

the Government could present very damaging evidence that would

further support the death sentence.

     Although the defense strategy was not to rely on a

diminished capacity defense based on alcohol or drug

intoxication, the defense attempted to solicit evidence of

Petitioner’s intoxication on the night of the murders from his

girlfriend.   However, the only way the defense could actually

get this evidence before the members was by having Petitioner

testify.   The defense team, after consulting with Dr. Armitage,


15
  According to a Sanity Board Report and affidavits, Petitioner
sexually assaulted his ten-year-old female niece when he was
around sixteen years of age. He acknowledged engaging in sexual
molestation of other young girls but did not provide any
details. Petitioner also acknowledged involvement in petty
crimes and drug abuse as well as fighting.

                                   13
Loving v. United States, No. 06-8006/AR

and having had the opportunity to observe Petitioner’s demeanor,

decided that Petitioner “would likely become angry when cross-

examined and exhibit a personality more representative of a

homicidal maniac than a confused, misunderstood, desperate and

disadvantaged youth.”   Trial defense counsel believed that if

Petitioner testified, he “might laugh or otherwise react

inappropriately to a sensitive subject as [they] had seen him do

on a number of occasions.”   The defense made a cognitive

decision that this was not the strategy they were pursuing.

Trial defense counsel concluded that establishing that

Petitioner was using alcohol and drugs -- in particular cocaine

-- to give him courage to commit such heinous crimes, was not

the best strategy in front of a military jury.16

     Contrary to assertions by appellate defense counsel and

claims made in defense appellate exhibits at the time of the

trial, there was no indication that family, friends or

acquaintances from Petitioner’s hometown and prior life were

hesitant to talk to or cooperate with Petitioner’s counsel.

Appellate defense counsel’s claim that it was Petitioner’s


16
  Defense counsel concluded that Petitioner was unable to
testify effectively in his own defense. “Despite extensive work
with Dr. Armitage, and a number of sample direct and cross
examination exercises conducted by the defense team, Private
Loving usually did himself more harm than good on these ‘test
runs.’ . . . [He had] a tendency to smile when giving answers
concerning the killings.” He also was “easily led and easily
frustrated.”

                                14
Loving v. United States, No. 06-8006/AR

family members who were reluctant to be forthcoming with defense

counsel is inconsistent with the fact that these witnesses did

testify at trial and apparently cooperated with trial defense

counsel in providing information about Petitioner.

     Trial defense counsel sought out evidence of whether

Petitioner’s girlfriend was involved in drug dealing and the

murders and robberies.   It was the friends of Petitioner’s

girlfriend whom trial defense counsel thought were reluctant to

speak with them.   Trial defense counsel felt the friends were

reluctant to talk based on the actions or conversation they may

have had with a local Texas Ranger.     Trial defense counsel had

no evidence of any specific conversations or actions by the

Texas Ranger but had “an impression” he may have said something

to cause them to be less than forthcoming about Petitioner’s

girlfriend.

               Summary of the Wiggins Application

     Applying the Strickland standard, the Supreme Court in

Wiggins held that the petitioner’s claim of ineffective

assistance of counsel should not be evaluated by examining

whether counsel should have presented a mitigation case, but

whether the investigation supporting their decision not to

introduce mitigating evidence of Petitioner’s background was

itself reasonable.   539 U.S. at 533.   Thus, this Court should

conduct an objective review of the trial defense counsel’s


                                15
Loving v. United States, No. 06-8006/AR

performance, measured for reasonableness under prevailing

professional norms, including a context-dependent consideration

of the challenged conduct as seen from trial defense counsel’s

perspective at the time of that conduct.

     In Wiggins, trial defense counsel did not expand their

investigation beyond the presentence investigation report and

the Social Services records.   Id. at 524.    The Supreme Court

found that this lack of action fell short of the professional

standards prevailing in Maryland in 1989.    Id.   The Supreme

Court concluded that information in those reports should have

prompted counsel to pursue leads that would have allowed the

counsel to make an informed choice as to possible defenses.       Id.

at 525.   In Wiggins, trial defense counsel did not present much

of a mitigation case.   See id. at 526.    And, apparently there

were no aggravating factors in Wiggins’s background and trial

defense counsel did not discover any evidence to suggest that a

mitigation case would have been counterproductive or that

further investigation would have been fruitless.    Id. at 535.

Petitioner’s situation was much different than Wiggins’s

situation.

     In Petitioner’s case, trial defense counsel did not stop or

rely on a “presentence report” to evaluate what sentencing

evidence may or may not exist.   First, trial defense counsel had

on the defense team, Dr. Armitage, a premier forensic


                                 16
Loving v. United States, No. 06-8006/AR

psychiatrist who talked to and evaluated Petitioner personally

and reviewed previous mental health evaluations.    The defense

team did pursue with Dr. Armitage potential evidence of

psychiatric or psychological evidence.    Unfortunately, the

evidence did not exist with regard to Petitioner.    Second, trial

defense counsel visited and interviewed Petitioner’s family and

acquaintances in Petitioner’s hometown to determine what, if

any, mitigating or extenuation evidence may exist.   Many of

Petitioner’s family members, as well as childhood mentors,

testified either in person or via stipulation to show that

Petitioner was a “confused, misunderstood, desperate and

disadvantage youth.”   In addition, the defense presented

testimony from the noncommissioned officers from the confinement

facility to show Petitioner had been a good worker while in

pretrial custody and had adjusted to confinement.    Trial defense

counsel were also able to obtain from cross-examination of the

Petitioner’s battery commander that Petitioner responded well to

leadership and was doing well until his involvement with his

girlfriend.

     Rather than taking the “shot gun” approach, trial defense

counsel, after thorough consideration, decided that their

strategy would be to focus on demonstrating a connection between

Petitioner’s current misconduct and his past problems, his

upbringing, his exposure to violence, lack of good leadership in


                                17
Loving v. United States, No. 06-8006/AR

his family environment, the fact that he has a tendency to be

led, and that he had an obsession with his girlfriend who the

defense attempted to portray as a manipulative user.17    While the

defense attempted to demonstrate a nexus between Petitioner’s

past18 and his misconduct, they also wanted to demonstrate that

Petitioner could function and conform his actions in an

environment of strong leadership to include confinement.    The

defense strategy was to present an extenuating and mitigating

case on the merits and on sentencing.   The defense’s end game

was to avoid the death sentence and convince the panel members

that confinement for life was a more appropriate punishment.

The defense used everything at their disposal -- witnesses,

documentary evidence, voir dire, and argument -- to portray

their theory and to avoid opening the door for damaging evidence

the Government could potentially use to counter their theory.


17
   To support the theory that Petitioner’s girlfriend was the
source of his misconduct, the defense presented evidence that
Petitioner was a “naive, immature, individual who could be
easily manipulated.” They presented members from Petitioner’s
unit to talk about the effect the girlfriend had on Petitioner.
18
   Specifically, part of the defense strategy was to essentially
show that “a poor upbringing created an enhanced risk” of
misconduct. In order to do this, the defense:

     presented evidence about the violence in Private
     Loving’s neighborhood, the poor quality of his family
     (particularly his father), and the poor conditions at
     his school. . . . how his father was a burned out
     alcoholic with a long criminal record and put on
     Private Loving’s older brother and mentor, a man with
     a violent past.

                               18
Loving v. United States, No. 06-8006/AR

        The facts in the case demonstrate that trial defense

counsel, in conjunction with their forensic psychiatrist,

clearly conducted a “reasonable” investigation of Petitioner,

his family, his upbringing, his drug and alcohol use, and any

potential defenses before deciding on a strategy for presenting

a defense and a basis for the members to adjudge a life sentence

versus a sentence to death.     Trial defense counsel did not

abandon their investigation at an unreasonable juncture.       They

looked at everything that was available to them at that point in

time.    They considered it.   They even discussed the strategy

with their client.     They made decisions based on their

experience as to what they thought would be the best course of

action to preclude the members from adjudging a sentence of

death.    We cannot -- and should not -- evaluate trial defense

counsel’s strategic choices solely based on the members’ final

decision.

            IV.   AGGRAVATING NATURE OF PETITIONER’S CRIMES
                          WAS THERE PREJUDICE?

        Defense counsel are presumed competent and the burden to

prove there is a constitutional violation is on the petitioner.

United States v. Cronic, 466 U.S. 648, 658 (1948).     “An

ineffective assistance claim has two components:     A petitioner

must show that counsel’s performance was deficient, and that the

deficiency prejudiced the defense.”     Wiggins, 539 U.S. at 521



                                   19
Loving v. United States, No. 06-8006/AR

(citing Strickland, 466 U.S. at 687).     Performance is deficient

if it falls below “an objective standard of reasonableness,”

which is defined in terms of prevailing professional norms.

Strickland, 466 U.S. at 688.

     To establish prejudice, a petitioner must show there is a

reasonable probability that, but for counsel’s unprofessional

errors, the proceeding’s result would have been different.     Id.

at 694.   This Court should assess prejudice by reweighing the

aggravating evidence against the totality of the mitigating

evidence adduced both at trial and in the habeas proceedings.

Williams v. Taylor, 529 U.S. 362, 397-98 (2000).

     The manner and circumstances surrounding the murders in

this case were heinous and egregious.     Not only did Petitioner

commit the murders which subjected him to the possibility of a

death sentence, but he also committed three other serious crimes

close in time to the murders.   And, one of those crimes would

likely have been a third murder if Petitioner had successfully

fired the weapon into the head of the third taxi driver.

Petitioner’s statement indicates it was his intent to shoot and

kill the third taxi driver.    Any additional testimony by family

members or other individuals or evidence from further

psychological or physiological testing would not have not have

held up to the quantum of evidence necessary to pass the second

“prejudice” prong of Strickland.      It is difficult to see how


                                 20
Loving v. United States, No. 06-8006/AR

this testimony would have created a reasonable probability that

the members would have found against the death penalty had they

heard any of the additional evidence as posited by appellate

defense counsel.    Compare Johnson, 344 F.3d at 571 (court could

not say that the additional testimony of family members would

have led to a different result and, in addition, the testimony

would have opened the door to rebuttal evidence which would have

undercut the image the defense would have tried to portray with

that evidence).

     The court members viewed a videotape made during an

interview of Petitioner by the Army Criminal Investigation

Command the day after the murders and attempted murder of the

taxi cab drivers.    The members observed Petitioner describe in

excruciating detail, without prompting or extensive questioning

by the agent, his acts of robbing the two 7-11 stores and

committing the murders and attempted murder of the taxi cab

drivers.

     During his statement, Petitioner talked about how he

discussed with a friend who or what entity he could rob to get

$3,000 to $5,000 “quick” so he could buy his girlfriend a

Christmas present.   His only real issue with each robbery and

murder was that he did not get much money from them and was far

from obtaining the amount of money he thought he needed.




                                 21
Loving v. United States, No. 06-8006/AR

     After the first two murders, Petitioner went to his

girlfriend’s house and told her what he had done.    In his

statement, he said he told her “I’m real scared . . . . I’m not

scared that I shot them . . . . [I’m] scared because if I could

do something like that to two people like that, that it would

probably happen to, that I could probably do it again.”

Emphasis added.    And, in just a few hours after this comment,

Petitioner did try to “do it again” when he attempted to rob and

shoot the third taxi cab driver.

     During his crimes, it was Petitioner who was violent toward

his victims.19    Except for the third taxi cab driver who resisted


19
  Petitioner talked about his girlfriend and how much he cared
for her to the first taxi cab driver, Private (PVT) Christopher
L. Fay. Petitioner was aware that PVT Fay was young and a
soldier. Petitioner shot PVT Fay in the back of the head when
he believed PVT Fay had not given Petitioner all of the money he
had with him. Petitioner sat there looking at the hole in the
back of PVT Fay’s head and the blood “gushing out.” He then
cocked the gun again and shot PVT Fay again in the head and then
he sat there observing “two holes in the back of [PVT Fay’s]
head.” Petitioner returned to his barracks room to count his
bounty. When Petitioner realized he didn’t get much money, he
thought about “nothing but . . . getting more money . . .
Because if I could do something like that nothing matters too
much” so he immediately went to call for a second taxi to rob.
He called for PVT Fay’s cab at about 8:00 p.m. He called for
the second cab at about 8:15 p.m. When Petitioner got into the
second cab with Bobby Sharbino, he engaged in a personal
conversation. Petitioner talked about the military and became
aware that Sharbino was in the military for twenty-one years and
that he was wearing a hearing aid. Before shooting Sharbino in
the head, Petitioner ordered him to lie down in the seat.
Sharbino complied with the order and then Petitioner shot him in
the head. Petitioner then returned to his girlfriend’s house.
Shortly thereafter, he accompanied her and some friends to a

                                  22
Loving v. United States, No. 06-8006/AR

and fought off Petitioner, all of the victims of Petitioner’s

crimes were compliant and not aggressive towards Petitioner in

any respect.   Petitioner was on a one-man crime spree.   At the

time of his actions, as he indicated in his statement, he felt

he had nothing to lose by continuing to do what he was doing

until he got the money he wanted or thought he needed.

Fortunately, the spree came to an abrupt end when he failed to

murder the third taxi cab driver.

     Like Wiggins, Petitioner did experience an excruciating

life growing up which included alcohol, drugs, sex, and

violence.   But unlike Wiggins, Petitioner had a history of



local club. While at the club, Petitioner got into an
altercation with a man for looking at his girlfriend. He drew
the gun and invited the man to go outside. In the process,
Petitioner stumbled, dropped the weapon, which was cocked, and
it discharged. Petitioner and his girlfriend departed the club
in a cab. Petitioner dropped his girlfriend off to go to her
house but he stayed with the cab in order to commit another
robbery and murder. During the robbery, Petitioner grabbed the
back of Howard D. Harrison’s head and told him to open his
mouth. As Petitioner was attempting to shove the barrel of the
gun into Harrison’s mouth, Harrison grabbed the gun. As the two
men tussled over the gun, it discharged. Harrison tried to fire
the weapon at Petitioner but it would not fire. Petitioner bit
Harrison on the hand while still struggling over the gun.
Harrison, while holding onto the gun, attempted to get out of
the cab and then, Petitioner bit Harrison on the head. Harrison
tried to unsuccessfully fire the gun a second time. When it did
not fire, Harrison let the weapon go and hit Petitioner.
Petitioner then began biting Harrison on the back. Harrison
broke free and began to run but Petitioner pursued him.
Harrison stopped and then hit petitioner again. Petitioner took
off in the direction of his girlfriend’s house. After
Petitioner departed the area, Harrison went back to the cab to
call the dispatcher to report the incident.

                                23
Loving v. United States, No. 06-8006/AR

committing violent acts at a very young age.    If the defense had

gone much further in presenting evidence of Petitioner’s

troubled childhood and psychological make-up, the Government

would have had an opportunity to show the likelihood Petitioner

would repeat his conduct.

     Any additional mitigation evidence that might have been

presented could not have outweighed the brutality and senseless

nature of Petitioner’s crimes.   Petitioner started acting out

violently as a young boy and he continued that progression of

violence until he reached the point of murdering one person,

then murdering another person, and then, attempting to murder a

third person over a period of a few hours on a single night.

Evidence of Petitioner’s background and violent life would have

done nothing but confirm that Petitioner was the type of person

who could perpetrate these malicious, merciless crimes.    Any

more evidence of Petitioner’s violent life would only confirm

what Dr. Armitage and the defense counsel were trying to keep

from the members -- Petitioner had a “classic ‘sociopathic

personality’ and could very easily commit similar crimes in the

future.”   Loving, 41 M.J. at 250.    Appellate defense counsel

have not presented any evidence that would create a reasonable

probability that the members would have found against the death

penalty had they heard any additional evidence.




                                 24
Loving v. United States, No. 06-8006/AR

                          V.    CONCLUSION

     This Court should not manipulate the “law” and the facts of

this case to achieve a particular end.       I agree that the facts

of a case should be “salted down,” but the facts that have

already been “salted down” should not be ignored.      Here, the

majority overlooks the facts in the original record of trial,

the post-trial affidavits previously presented, and this Court’s

previous review of those same facts.    The issue of ineffective

of assistance of counsel with regard to whether trial defense

counsel conducted a reasonable investigation was thoroughly

reviewed on direct appeal.     Regardless of whether this issue was

addressed on direct appeal, I believe the facts necessary to

conduct any further review are contained in the record as it

currently exists and that this Court can make a determination of

the reasonableness of trial defense counsel’s investigation

based on those facts.   I disagree that a DuBay hearing is

necessary in this case.   Applying Strickland, or Strickland in

“light of Wiggins,” I would deny the petition for extraordinary

relief based on the facts in this case.      Therefore, I

respectfully dissent.




                                  25